Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 1 of 126




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

   LARRY KLAYMAN

                         Plaintiff

                 v.
                                                        Case Number:    0:20-cv-61912
   INFOWARS, LLC, et al

                         Defendants.


    PLAINTIFF LARRY KLAYMAN’S MOTION FOR LEAVE TO AMEND COMPLAINT

          Plaintiff Larry Klayman (“Mr. Klayman”) pursuant to the Court’s order of November 20,

   2020, hereby moves for leave to filed the attached Amended Complaint. In the Court’s

   November 20, 2020 order, it states: “Plaintiff may file a motion requesting leave to amend his

   complaint, with the proposed amended complaint attached, no later than December 4, 2020.”

          The attached proposed amendment effectively moots out the any issues raised by the

   Court in its November 20, 2020 order. As leave to amend shall be “freely given,” Fed. R .Civ. P

   15(a), Mr. Klayman respectfully requests that leave to amend be granted here and this matter be

   allowed to proceed substantively to discovery.

   Dated: December 5, 2020                                     Respectfully Submitted,


                                                               /s/ Larry Klayman
                                                               Larry Klayman, Esq.
                                                               7050 W. Palmetto Park Rd
                                                               Boca Raton, FL, 33433
                                                               Telephone: (561)558-5336
                                                               Email:leklayman@gmail.com

                                                               Pro Se



                                     CERTIFICATE OF SERVICE


                                                    1
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 2 of 126




          I HEREBY CERTIFY that on this 4th day of December, 2020, a true copy of the

   foregoing was filed via ECF and served to all counsel of record though the Court’s ECF system.


                                                                     /s/ Larry Klayman




                                                  2
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 3 of 126




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA



   LARRY KLAYMAN,

                            Plaintiff

                    v.
                                                         Case Number:      0:20-cv-61912
   INFOWARS, LLC, et. al
                                                         AMENDED COMPLAINT

                           Defendants.


                                            INTRODUCTION

          Plaintiff LARRY KLAYMAN (“Klayman”) hereby files this action against INFOWARS,

   LLC (“Defendant Infowars”), FREE SPEECH SYSTEMS, LLC (“Defendant Free Speech

   Systems”), ALEX E. JONES (“Defendant Alex Jones”), DAVID JONES (“Defendant David

   Jones”), and OWEN SHROYER (“Defendant Shroyer”) (collectively the “Infowars

   Defendants”) for Defamation, violation of the Lanham Act, and violation of the Florida

   Deceptive and Unfair Trade Practices Act (“FDUTPA”), and tortious interference.

                                        JURISDICTION AND VENUE

          1.        This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

   1332 under diversity of citizenship. The parties are citizens of different states and the amount in

   controversy exceeds $75,000. The Court also has federal question jurisdiction pursuant to 28

   U.S.C. § 1331.

          2.        Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) as this is the judicial district

   in which a substantial part of the events or omissions giving rise to the claim occurred.

                                             THE PARTIES




                                                     1
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 4 of 126




           3.      Plaintiff Klayman is a public interest legal advocate, private practitioner and

   litigator who represented Plaintiff Corsi with regard to Special Counsel Robert Mueller’s

   (“Mueller”) Russian collusion investigation. Plaintiff Klayman is also a media personality and

   author, columnist and syndicated radio talk show host. Plaintiff Klayman is a citizen of Florida.

           4.      Defendant Infowars is a limited liability company with principal offices located in

   Austin, TX and does substantial commercial and other business in this district.

           5.      Defendant Free Speech Systems is a limited liability company with principal offices

   located in Austin, TX and does substantial commercial and other business in this district.

           6.      Defendant Alex Jones is a well-known extreme and totally discredited “conspiracy

   theorist” and media personality who creates content and sells products that are broadcasted and

   advertised on the radio and posted on the internet at www.infowars.com and elsewhere on the

   internet and other social media sites, in this district, nationally and internationally. He does

   substantial business in this district as do the other Infowars Defendants and Roger Stone, their joint

   tortfeasor as alleged herein.

           7.      Defendant David Jones is Defendant Alex Jones’s father and holds the official title

   of Director of Human Relations for Defendant Free Speech Systems. Defendant David Jones runs,

   operates, and manages Infowars and Free Speech Systems in conjunction with Alex Jones and he

   manages the business activities for Defendants Infowars and Free Speech Systems, as well as

   Defendant Alex Jones’ other companies. At all material times he worked in concert with the other

   Defendants and Roger Stone and furthered and ratified and furthered the illegal acts set forth in this

   Complaint. Exhibit 1, an attached affidavit of Kelly Morales, which is incorporated substantively

   into this Amended Complaint, attests under oath to David Smith’s direct and substantial

   involvement in the acts and practices alleged to be illegal in this Amended Complaint.




                                                     2
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 5 of 126




             8.       Defendant Shroyer is a newscaster for Defendant Infowars and he acted in concert

   with the other Infowars Defendants as alleged herein, and is a joint-tortfeasor along with the other

   Infowars Defendants.

             9.       Roger Stone (“Stone”) is an individual and a citizen of Florida and a resident of Fort

   Lauderdale, Florida. Stone was indicted by Special Counsel Robert Mueller as part of the alleged

   “Russian Collusion’ investigation and subsequently convicted on seven felony counts of perjury,

   witness tampering and obstruction of justice. While his 40 month sentence to serve time federal

   prison was commuted by President Donald J. Trump, notably he was not pardoned and his felony

   convictions for perjury, witness tampering and obstruction of justice stand. He is a self- proclaimed

   “Dirty Trickster” who admires and frequently extols the “virtues” of Mafia figures and other

   unsavory persons, who he professes to pattern himself after. Stone at all material times directed the

   Infowars Defendants, having acted in concert with them, and he will be a material witness in this

   matter.

             10.      All of the Defendants, each and every one of them, as well as Stone, do substantial

   commercial and other business in this district, not only broadcasting daily into this district for profit,

   but also selling products and services for profit continuously in this district, nationally and

   internationally.

                                            GENERAL ALLEGATIONS

             11.      Defendant Infowars and Defendant Free Speech Systems are both owned,

   controlled, and operated by Defendant Alex Jones and David Jones. Defendant Free Speech

   Systems owns www.infowars.com, where content created by Defendants Alex Jones and Shroyer

   and others such as Stone are posted and broadcast into this district, nationally and internationally.

             12.      Defendant Infowars is a sub-entity of Defendant Free Speech Systems.




                                                        3
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 6 of 126




           13.     Defendant Alex Jones hosts The Alex Jones Show, which is broadcast on radio

   and internet social media networks throughout the United States of America and internationally,

   including this judicial district, and online.

           14.     Defendant David Jones “runs Infowars with Alex Jones and directs, assists and

   helps him with his activities, including fixing media stores and endorsing and/or aiding his

   slanderous and/or fraudulent behaviors, all for profit. This is set forth in the Sworn Declaration

   of Kelly Morales, Alex Jones’ ex-wife. Exhibit 1. Ms. Morales’ affidavit is hereby incorporated

   substantively by reference.

           15.     Ms. Morales swears under oath:

           I am the former wife of Defendant Alex Jones. I was married to Alex Jones for 12
           years and with him for 15 years and we have 3 children together. During our time
           together, I was involved in the activities of Alex, his father David and Infowars
           and am intimately knowledgeable about their activities and business structure.

           Based on my personal knowledge and experience, David Jones runs Infowars with
           Alex Jones and helps him with his activities, including fixing media stories and
           endorsing and/or aiding his slanderous and/or fraudulent behaviors, all for profit.

           Infowars, LLC is a sub-entity of Free Speech Systems, LLC (“FSS”), and David
           Jones is an employee of FSS, or he has been.

           David Jones is additionally a managing member of multiple entities that are
           closely held businesses, constituting financial holding companies or financial
           distribution centered around Infowars/Alex Jones’ supplement line, which are
           quintessential to funding and running Infowars.

           Alex Jones could not function without David Jones, and has conspired with him
           on the past to commit this breach of fiduciary duty and fraud on my business with
           Alex Jones. While David Jones did this, he slandered and/or defamed me to
           experts and assisted Alex Jones and his attorneys to do the same, so as to
           steal/hide my estate and his grandchildren’s inheritance.

           David Jones is additionally a managing member of multiple entities that are
           closely held businesses, constituting financial holding companies or financial
           distribution centered around Infowars/Alex Jones’ supplement line, which are
           quintessential to funding and running Infowars.




                                                    4
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 7 of 126




          16.     At all material times Defendant Shroyer hosted The War Room along with Roger

   Stone (“Stone”) and Alex Jones, which is broadcast on radio and internet social media networks

   in this district and throughout the United States of America and nationally, and internationally,

   and online.

          17.     Defendants’ reach and influence are enormous. On information and belief,

   Defendant Alex Jones and Infowars has a radio and other internet audience of over two million

   people. Before it was banned from YouTube, Defendant Alex Jones’ and Infowars’ channel had

   more than 2.4 million subscribers, which in part accounts for the huge amount of substantial

   business and revenues which it does and derives in this district, nationally and internationally.1

          18.     The Infowars Defendants, each and every one of them, in concert, do substantial

   business and promote and sell various goods and services in this judicial district and nationwide

   and internationally, including questionable if not bogus so called medicine and other drugs,

   supplements, and “tchotchkes” with Infowars branding. The money earned from these sales

   funds the conspiracy between each and every Defendants and Stone to defame, intimidate,

   coerce and threaten Plaintiff Klayman in order to have tried to improperly influence the Mueller

   Russian collusion investigation and to coerce false testimony from Plaintiff’s client, Jerome

   Corsi, favorable to Stone in his criminal prosecution, as well as to compete unfairly with false

   advertising and other tortious illegal means as pled herein against Plaintiff Klayman, as well as

   to tortiously interfere with Mr. Klayman’s endeavors as a lawyer, columnist, author, and media

   personality and syndicated radio talk show host.

          19.     The Infowars Defendants, acting in concert and at the direction of Stone, as part


   1
     Casey Newton, YouTube deletes Alex Jones’ channel for violating its community guidelines,
   The Verge, Aug. 6, 2018, available at: https://www.theverge.com/2018/8/6/17656708/youtube-
   alex-jones-infowars-account-deleted-facebook-apple-spotify



                                                      5
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 8 of 126




   of their latest scheme for notoriety, fame, and profit, have worked and continue to work in

   concert with and at the direction of Stone to defame, intimidate, tortiously interfere with and

   threaten Plaintiff.

           20.     The indictment of Stone comprised seven different felony counts. See Exhibit 2 –

   Mueller Indictment.

           21.     Specifically, the seven count Mueller Indictment against Stone, pursuant to which

   he was convicted on seven felony counts for perjury, obstruction of justice and witness

   tampering alleged lying under oath - that is, perjury - witness tampering and obstruction of

   justice by threatening to kill a material witness, Randy Credico (“Credico”) and his service dog,

   if Credico did not lie to government authorities concerning his involvement with Roger Stone.

   Credico is Person 2 in the Mueller Indictment of Stone. Id. Person 1 in this Mueller Indictment is

   Dr. Corsi. Importantly, Stone did not present one material witness at his criminal trial, as he had

   no defense to the charges and instead was convicted on his own words and writings as well as

   those of his attorneys, who also put forth false information on his behalf to the government but

   were inexplicably not indicted along with him, perhaps because those in the legal profession

   generally protect each other.

           22.     Even before Stone was indicted, he began a public relations campaign in this

   district, nationally and internationally to maliciously defame, smear, intimidate and threaten Dr.

   Corsi and Plaintiff Klayman, Dr. Corsi’s lawyer and defense counsel.

           23.     Stone knew that he was going to be indicted, and therefore began this public

   relations campaign to maliciously defame, smear, intimidate, tortiously interfere with and

   threaten Plaintiff Klayman, even before his actual indictment on January 25, 2019, in order to try

   to influence public opinion and Special Counsel Robert Mueller – by trying to attribute guilt to




                                                   6
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 9 of 126




   Dr. Corsi and not him - as well as to try to raise money for his legal defense. These acts in

   conjunction with the Infowars Defendants were also designed and intended and implemented to

   compete unfairly against Plaintiff Klayman as well as pled herein to tortiously interfere with and

   harm Mr. Klayman’s endeavors and trades and professions.

          24.     By defaming Plaintiff, the Infowars Defendants, at the direction of Stone were

   hoping to not only intimidate Plaintiff to severely harm and damage his reputations, well-being

   and livelihood but also to try to coerce and threaten Dr. Corsi to testify falsely if subpoenaed if

   he had been called as a material witness in Stone’s ensuing criminal trial. He was also trying

   divert funds away from Dr. Corsi’s legal defense fund and drain, defame, falsely compete and

   tortiously interfere with Plaintiff Klayman while boosting his own legal defense fund.

          25.     Defendants’ conspiracy to defame, smear, intimidate, tamper and interfere with

   and threaten Plaintiff was calculated to improperly and illegally influence the Russian collusion

   investigation, for which Stone was later criminally indicted and to coerce false testimony

   favorable to Stone at his criminal prosecution. This illegal conduct is also maliciously intended

   to harm Plaintiff Klayman’s reputation and credibility as Stone feared that Dr. Corsi, Klayman’s

   client, would have testified truthfully once subpoenaed by Special Counsel Mueller at Stone’s

   criminal prosecution, which Dr. Corsi was by all parties but did not ultimately testify. Stone and

   the Infowars Defendants are also competitors of Plaintiff Klayman on the internet, radio,

   television and the conservative media in particular. The acts were also designed, intended and

   implemented to compete unfairly with false advertising and other illegal means against Plaintiff

   Klayman, as pled herein.

          26.     Tellingly, in a video published by The Daily Caller, which is incorporated herein

   by reference, Defendant Shroyer appearing with Stone, admits that he will serve as a surrogate,




                                                   7
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 10 of 126



                                                                                         2
    that is an agent by and for Stone, if Stone receives a gag order, which he has.          The other

    Defendants, like Shroyer, are also surrogates and agents of Stone.

           27.     Stone’s illegal and improper attempts to influence the Russian collusion

    investigation were even recognized by the presiding judge, the Honorable Amy Berman Jackson

    (“Judge Jackson”) in Stone’s criminal prosecution. Judge Jackson thus issued a complete “gag”

    order on Stone after Stone attempted to incite violence against Judge Jackson by putting a picture

    of her face and gun crosshairs up on his Instagram account. 3

           28.     In her minute order of February 21, 2019 imposing the total “gag” order on Stone,

    Judge Jackson directly cites and references his use of surrogates such as the Infowars

    Defendants:

           Furthermore, the defendant may not comment publicly about the case indirectly
           by having statements made publicly on his behalf by surrogates, family members,
           spokespersons, representatives, or volunteers.

           29.     Defendants, each and every one of them, jointly and severally, have, by working

    at the direction of and in concert with their colleague Stone, therefore engaged in illegal witness

    tampering, intimidation and threats in violation of 18 U.S.C. § 1512 by virtue of the defamatory

    and threatening acts and practices as alleged herein. Not coincidentally, this was what largely

    Stone was indicted for and later convicted for by Special Counsel Robert Mueller before a petit

    jury. Stone has worked for and continues to work for the Infowars Defendants in their various

    media and commercial endeavors as pled herein and otherwise.

                             DEFENDANTS’ DEFAMATORY CONDUCT


    2https://www.youtube.com/watch?v=SSDkh5RYtGo
    3Judge in Roger Stone case orders hearing after he appeared to threaten her on Instagram,
    Washington Post, Feb. 19, 2019, available at:
    https://www.washingtonpost.com/politics/2019/02/18/roger-stone-deletes-photo-judge-presiding-
    over-his-case-says-he-didnt-mean-threaten-her/?utm_term=.2d3c5afa6326



                                                    8
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 11 of 126




           30.     Stone has appeared numerous times on programs of his colleagues at the Infowars

    Defendants, The Alex Jones Show and The War Room, which are hosted by Defendant Alex

    Jones and Shroyer where numerous false, misleading, malicious and defamatory statements of

    and concerning Plaintiff were made, published, and or ratified by all of the Infowars Defendants,

    each and every one of them, at the direction of Stone and on their own.

           31.     Plaintiff has demanded retraction and correction of the defamatory videos and

    publications set forth below and generally in this Complaint, but the Infowars Defendants and

    Stone have refused, thereby ratifying any and all defamatory statements contained therein. The

    latest examples are attached as Exhibit 3.

           32.     As also set forth in attached Exhibit 4, Defendants, at a minimum, acted with

    actual malice as they knew or had reason to know that the published statements were untrue, or

    at a minimum acted with reckless disregard for the truth, as they have known Plaintiff Klayman

    for a long time and he has appeared on Infowars numerous times, during which time Klayman

    was effusively praised by Defendant Alex Jones and Owen Shroyer, so they were well aware that

    the statements made by Stone, and their own false, misleading, malicious and defamatory

    statements were, indeed, false, as well as their participation in and ratification of the malicious

    false statements published by Stone on their networks and media sites in this district, nationally

    and internationally.

           33.     As the content containing the malicious false, misleading, and defamatory

    statements were published on the internet in this district and elsewhere, they proliferated like a

    “cancerous virus,” and are now available for viewing from countless sources, thereby

    exponentially increasing the prejudicial and defamatory impact and severe damage inflicted on

    Plaintiff. Judge Jackson, in issuing her two gag orders against Stone, herself recognized how




                                                    9
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 12 of 126




    postings on the internet proliferate widely and once made cannot be taken back. To this day these

    published false and defamatory statements are therefore found proliferated on the internet in this

    district, nationally and internationally.

             34.    Mr. Klayman has worked closely with the Infowars Defendants and Stone in the

    past and therefore they are all aware of his legal victories and his capabilities as an attorney and

    his standing and expertise as a columnist, author and syndicated media personality and

    syndicated radio talk show host. Exhibit 4; Affidavit of Larry Klayman attached hereto and

    incorporated by reference.

             I.     The January 18, 2019 Video

             35.    Before Stone was indicted, on or about January 18, 2019, he appeared on The War

    Room with Defendant Shroyer, where he made several malicious false, misleading, and

    defamatory statements in this district, nationally and internationally regarding Plaintiff (the

    “January 18 Video”).4 The same video was also published on Stone’s YouTube channel, “Stone

    Cold Truth,” on January 18, 2019.5

             36.    These malicious false, misleading, and defamatory statements were facilitated,

    furthered and adopted and published by each and every one of the Infowars Defendants,

    rendering them joint tortfeasors and they are thus jointly and severally liable to Mr. Klayman.

             37.    At 1:25 in the January 18 Video, Stone and the Infowars Defendants, each and

    every one of them jointly and severally as joint tortfeasors maliciously falsely published that

    “He’s (Klayman) never actually won a courtroom victory in his life.”

             38.    At 1:30 in the January 18 Video, Stone and the Infowars Defendants, each and

    every one of them jointly and severally as joint tortfeasors, maliciously falsely published, “He


    4   https://www.infowars.com/watch/?video=5c3fbf24fe49383dcf6996e4
    5   https://www.youtube.com/watch?v=cJyfgdvtFx8


                                                    10
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 13 of 126




    (Klayman) was ousted at Judicial Watch. Ask Tom Fitton [the current president of Judicial

    Watch] why he left. He was ‘ousted’ because of a ‘sexual harassment complaint.’”

           39.     In actuality and truth, Plaintiff Klayman left Judicial Watch on his own accord in

    order to run for U.S. Senate in Florida in 2003-2004.

           40.     Not coincidentally, Plaintiff Klayman obtained      a jury verdict and judgment

    against Fitton’s Judicial Watch for having defamed him with actual malice. Punitive damages

    were also awarded by the jury in the U.S. District Court for the Southern District of Florida.

    Klayman v. Judicial Watch, 13-cv-20610 (S.D.Fl.); Exhibit 4.

           41.     At 1:37 in the January 18 Video, Stone and the Defendants, each and every one of

    them jointly and severally as joint tortfeasors maliciously falsely published, “He’s (Klayman)

    incompetent, he’s a numbskull, he’s an idiot, he’s an egomaniac, and he could be the single

    worst lawyer in America. With him as Jerry Corsi’s lawyer, Corsi may get the electric chair. So

    your idea that he’s a good guy is entirely wrong”

           42.     As set forth in Exhibit 4, in actuality, Plaintiff Klayman has been a practicing

    attorney for over four decades and has won numerous cases on behalf of his clients and also

    against the government for constitutional and other violations. He is the founder of both Judicial

    Watch and Freedom Watch, a former candidate for the U.S. Senate in Florida, a former trial

    attorney and prosecutor of the Antitrust Division of the U.S. Department of Justice, where he

    was a member of the trial team that successfully broke up the AT&T monopoly and created

    competition in the telecommunications industry. Among many other legal victories, Plaintiff

    Klayman also won landmark decisions at the chairman and general counsel of Freedom Watch

    enjoining the illegal mass surveillance by the National Security Agency. Klayman v. Obama,

    1:13-cv-851 (D.D.C). See Exhibit 4 which is incorporated herein by reference. Stone and the




                                                   11
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 14 of 126




    Defendants, each and every one of them jointly and severally as joint tortfeasors knew this when

    they published the malicious false and misleading statements about Klayman and thus willfully

    and maliciously defamed Plaintiff Klayman.

              43.    At 2:01 in the January 18 Video, Stone and each and every one of the Infowars

    Defendants, jointly and severally as joint tortfeasors, maliciously falsely and misleadingly

    published that Plaintiff Klayman is a “piece of garbage.”

              44.    At 4:11 in the January 18 Video, Stone and each and every one of the Infowars

    Defendants, jointly and severally as joint tortfeasors, maliciously falsely and misleadingly

    published, “For those people out there who think…that Larry Klayman’s IQ is higher than 70,

    you’re wrong…”

              45.    The Infowars Defendants and Stone published these malicious false, misleading,

    and defamatory statements with actual malice and with full knowledge that they were false and

    misleading, and/or at a minimum, with a reckless disregard for their truthfulness. These

    statements create the false and misleading implication that Plaintiff Klayman is unqualified to be

    an attorney, public advocate, author, columnist, radio talk show host and is a bad and loathsome

    person.

                    FACTS PERTAINING TO DEFENDANTS’ UNFAIR COMPETITION

              46.    In addition to being an investigative journalist/author and a public interest

    litigator/advocate, respectively, Plaintiff Klayman is a competitor to the Infowars Defendants

    and Stone as conservative media personalities, broadcasters, authors and columnists on social

    media and elsewhere. See Exhibit 4; Larry Klayman Affidavit.

              47.    Mr. Klayman is the founder, Chairman and General Counsel of Freedom Watch,

    Inc., which has the mission of investigating and prosecuting government corruption and abuse




                                                   12
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 15 of 126




    through legal advocacy. He also is in private practice with The Klayman Law Group, P.A. He is

    unique as a public interest advocate. He is a columnist for World Net Daily and has had about

    600+ columns published over the last 10 years. He has also been a columnist for Newsmax

    through a blog titled “Klayman’ Court” and in addition to his book “Whores: How and Why I

    Came to Fight the Establishment”, he also published three other books. He also has his own

    syndicated radio show and daily podcasts with Radio America called “Special Prosecutor with

    Larry Klayman.” See Exhibit 4; Larry Klayman Affidavit.

           48.     Mr. Klayman derives financial benefit from appearing on radio and internet

    programs as a conservative political analysist and media personality, as well as from his other

    endeavors as pled herein. See Exhibit 4; Larry Klayman Affidavit.

           49.     The Infowars Defendants and Stone also derive financial benefit from appearing

    on radio and internet programs as conservative political analysts and media personalities. See

    Exhibit 4; Larry Klayman Affidavit.

           50.     Mr. Klayman is therefore a direct competitor of the Infowars Defendants and

    Stone, as they all derive income from appearing on radio and internet programs and through

    writings as political analysts, and as media pundits. See Exhibit 4; Larry Klayman Affidavit.

           51.     By way of example, Stone, in a recent interview with Real Clear Politics,

    admitted that he intends to host a weekly syndicated radio show and a daily podcast in 2021. See

    Exhibit 4; Larry Klayman Affidavit.

           52.     Mr. Klayman also hosts a weekly syndicated radio show and does daily podcasts.

    See Exhibit 4; Larry Klayman Affidavit.

           53.     Mr. Klayman’s client, Dr. Jerome Corsi, has also prepared an affidavit in this

    regard, which is incorporated hereto by reference. See Exhibit 5.




                                                    13
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 16 of 126




           54.     The Infowars Defendants, each and every one of them jointly and severally as

    joint tortfeasors, have made, adopted, and or ratified numerous false or misleading statements of

    fact of and concerning Plaintiff during their various programs and media postings and

    publication, which all contain significant advertisement or promotions.

           55.     These false and/or misleading facts materially prejudice and misrepresent to the

    viewers and/or listeners as to the quality, nature, and contents of Plaintiff’s goods and services,

    which has caused significant competitive and commercial injury to Plaintiff, as well as loss of

    good will and reputation.

           56.     Plaintiff, like the Infowars Defendants, rely on and derive viewer and listener

    financial support and sales in order to continue their work. Defendants’ false and/or misleading

    statements concerning Plaintiffs are meant to, and have, diverted financial support and sales

    away from Plaintiff and to Infowars Defendants and Stone instead.

           57.     The Infowars Defendant have harmed Mr. Klayman as a competitor by publishing

    false statements about him which bear on his goods and services in order to eliminate him as a

    competitor. All Infowars Defendants and Stone compete with Mr. Klayman on the airwaves and

    in written publications.

           58.     On information and belief, the Infowars Defendants and Stone are also tortuously

    interfering with Mr. Klayman by causing to be filed and then financing frivolous bar complaints

    against him in order to harm his legal practice and standing as a columnist, author, and radio talk

    show host.

           59.     The Infowars Defendants and Stone have financed frivolous bar complaints from

    Pete Santilli and Dennis Montgomery, which force Mr. Klayman to expend a huge amount of

    valuable time and resources to defend, even though they are frivolous.




                                                    14
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 17 of 126




           60.     As just one instance of the Infowars Defendants, Stone, and Pete Santilli working

    together in concert, among many, the episode of the Pete Santilli Show found at

    https://www.youtube.com/watch?v=xbpeHciUqP8&feature=youtu.be prominently features all of

    these people and Alex Jones actually directly tells Pete Santilli that Stone recommended him.

           61.     In a deposition taken in February of 2020, Roger Stone smugly threatened to

    have Mr. Klayman disbarred as well:

           MR. KLAYMAN: I look forward to having you there.
           THE WITNESS: Yeah, me too.
           MR. KLAYMAN: If you're not in prison at that time.
           THE WITNESS: If you're not disbarred by then. Exhibit 4(F)

           62.     Thus, the Infowars Defendants and Stone have tortuously interfered with Mr.

    Klayman by causing to be filed and then financing frivolous bar complaints against Plaintiff in

    order to harm his legal practice and standing as a columnist, author, and radio talk show host and

    to cause him to expend a huge amount of time and resources to defend himself. On information

    and belief the bar complaints which the Infowars Defendants and Stone caused to be filed and

    financed, were also in retaliation for Mr. Klayman asserting his legal rights against them. The bar

    complaints were filed by Pete Santilli and Dennis Montgomery before the District of Columbia

    Bar Disciplinary Counsel. Mr. Santilii is a convicted felon and Mr. Montgomery as widely

    recognized fraudster who is currently under indictment in Nevada, having been even called a

    fraud by his prior lawyer Michael Flynn and a host of others. See Exhibit 6 – Wikipedia.

                                     FIRST CAUSE OF ACTION
                                            Defamation

           63.     Stone has appeared numerous times on programs of his colleagues at the Infowars

    Defendants, The Alex Jones Show and The War Room, which are hosted by Defendant Alex

    Jones and Shroyer where numerous false, misleading, malicious and defamatory statements of




                                                    15
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 18 of 126




    and concerning Plaintiff were made, published, and or ratified by all of the Defendants, each and

    every one of them, at the direction of Stone and on their own.

            64.     Plaintiff has demanded retraction and correction of the defamatory videos and

    publications set forth below and generally in this Complaint, but the Infowars Defendants and

    Stone have refused, thereby ratifying any and all defamatory statements contained therein. The

    latest examples are attached as Exhibit 3.

            65.     As also set forth in attached Exhibit 4, the Infowars Defendants and Stone, at a

    minimum, acted with actual malice as they knew or had reason to know that the published

    statements were untrue, or at a minimum acted with reckless disregard for the truth, as they have

    known Plaintiff Klayman for a long time and he has appeared on Infowars numerous times,

    during which time Klayman was effusively praised by Defendant Alex Jones and Owen Shroyer,

    so they were well aware that the statements made by Stone, and their own false, misleading,

    malicious and defamatory statements were, indeed, false, as well as their participation in and

    ratification of the malicious false statements published by Stone on their networks and media

    sites in this district, nationally and internationally.

            66.     As the content containing the malicious false, misleading, and defamatory

    statements were published on the internet in this district and elsewhere, they proliferated like a

    “cancerous virus,” and is now available for viewing from countless sources, thereby

    exponentially increasing the prejudicial and defamatory impact and severe damage inflicted on

    Plaintiff. Judge Jackson, in issuing her two gag orders against Stone, herself recognized how

    postings on the internet proliferate widely and once made cannot be taken back. To this day these

    published false and defamatory statements are therefore found proliferated on the internet in this

    district, nationally and internationally.




                                                        16
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 19 of 126




             67.    Mr. Klayman has worked closely with the Infowars Defendants and Stone in the

    past and therefore they are all aware of his legal victories and his capabilities as an attorney and

    his standing and expertise as a columnist, author and syndicated media personality and

    syndicated radio talk show host. Exhibit 4; Affidavit of Larry Klayman attached hereto and

    incorporated by reference.

             68.    Before Stone was indicted, on or about January 18, 2019, he appeared on The War

    Room with Defendant Shroyer, where he made several malicious false, misleading, and

    defamatory statements in this district, nationally and internationally regarding Plaintiff (the

    “January 18 Video”).6 The same video was also published on Stone’s YouTube channel, “Stone

    Cold Truth,” on January 18, 2019.7

             69.    These malicious false, misleading, and defamatory statements were facilitated,

    furthered and adopted and published by each and every one of the Infowars Defendants,

    rendering them joint tortfeasors and they are thus jointly and severally liable to Mr. Klayman.

             70.    At 1:25 in the January 18 Video, Stone and the Infowars Defendants and Stone,

    each and every one of them jointly and severally as joint tortfeasors maliciously falsely

    published that “He’s (Klayman) never actually won a courtroom victory in his life.”

             71.    At 1:30 in the January 18 Video, Stone and the Infowars Defendants, each and

    every one of them jointly and severally as joint tortfeasors, maliciously falsely published, “He

    (Klayman) was ousted at Judicial Watch. Ask Tom Fitton [the current president of Judicial

    Watch] why he left. He was ‘ousted’ because of a ‘sexual harassment complaint.’”

             72.    In actuality and truth, Plaintiff Klayman left Judicial Watch on his own accord in

    order to run for U.S. Senate in Florida in 2003-2004.


    6   https://www.infowars.com/watch/?video=5c3fbf24fe49383dcf6996e4
    7   https://www.youtube.com/watch?v=cJyfgdvtFx8


                                                    17
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 20 of 126




           73.     Not coincidentally, Plaintiff Klayman has a jury verdict and judgment against

    Fitton’s Judicial Watch for having defamed him with actual malice. Punitive damages were also

    awarded by the jury in the U.S. District Court for the Southern District of Florida. Klayman v.

    Judicial Watch, 13-cv-20610 (S.D.Fl.); Exhibit 4.

           74.     At 1:37 in the January 18 Video, Stone and the Infowars Defendants and Stone,

    each and every one of them jointly and severally as joint tortfeasors maliciously falsely

    published, “He’s (Klayman) incompetent, he’s a numbskull, he’s an idiot, he’s an egomaniac,

    and he could be the single worst lawyer in America. With him as Jerry Corsi’s lawyer, Corsi may

    get the electric chair. So your idea that he’s a good guy is entirely wrong”

           75.     As set forth in Exhibit 4, in actuality, Plaintiff Klayman has been a practicing

    attorney for over four decades and has won numerous cases on behalf of his clients and also

    against the government for constitutional and other violations. He is the founder of both Judicial

    Watch and Freedom Watch, a former candidate for the U.S. Senate in Florida, a former trial

    attorney and prosecutor of the Antitrust Division of the U.S. Department of Justice, where he

    was a member of the trial team that successfully broke up the AT&T monopoly and created

    competition in the telecommunications industry. Among many other legal victories, Plaintiff

    Klayman also won landmark decisions at the chairman and general counsel of Freedom Watch

    enjoining the illegal mass surveillance by the National Security Agency. Klayman v. Obama,

    1:13-cv-851 (D.D.C). See Exhibit 4 which is incorporated herein by reference. Stone and the

    Defendants, each and every one of them jointly and severally as joint tortfeasors knew this when

    they published the malicious false and misleading statements about Klayman and thus willfully

    and maliciously defamed Plaintiff Klayman.

           76.     At 2:01 in the January 18 Video, Stone and each and every one of the Infowars




                                                     18
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 21 of 126




    Defendants, jointly and severally as joint tortfeasors, maliciously falsely and misleadingly

    published that Plaintiff Klayman is a “piece of garbage.”

           77.        At 4:11 in the January 18 Video, Stone and each and every one of the Infowars

    Defendants, jointly and severally as joint tortfeasors, maliciously falsely and misleadingly

    published, “For those people out there who think…that Larry Klayman’s IQ is higher than 70,

    you’re wrong…”

           78.        Defendants published these malicious false, misleading, and defamatory

    statements with actual malice and with full knowledge that they were false and misleading,

    and/or at a minimum, with a reckless disregard for their truthfulness. These statements create the

    false and misleading implication that Plaintiff Klayman is unqualified to be an attorney, public

    advocate, author, columnist, radio talk show host and is a bad and loathsome person

           79.        Acting in concert as joint tortfeasors with Stone, as pled above, the Infowars

    Defendants published malicious, false, misleading and defamatory statements of and concerning

    Plaintiff in this judicial district, nationwide, and worldwide.

           80.        These false and misleading statements were published with actual malice, as the

    Infowars Defendants knew that they were false and misleading, or at a minimum acted with a

    reckless disregard for the truth.

           81.        Plaintiff has been severely harmed and damaged by these false and misleading

    statements because they subjected him to hatred, distrust, ridicule, contempt, and disgrace.

           82.        Plaintiff has been damaged by these false and misleading statements because they

    severely injured Plaintiff Klayman in his profession and business endeavors as pled herein, as

    well as severely injured and damaged him personally, financially and in terms of his good will

    and reputation.




                                                      19
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 22 of 126




                                      SECOND CAUSE OF ACTION
                                          Defamation Per Se

            83.     Stone has appeared numerous times on programs of his colleagues at the Infowars

    Defendants, The Alex Jones Show and The War Room, which are hosted by Defendant Alex

    Jones and Shroyer where numerous false, misleading, malicious and defamatory statements of

    and concerning Plaintiff were made, published, and or ratified by all of the Infowars Defendants,

    each and every one of them, at the direction of Stone and on their own.

            84.     Plaintiff has demanded retraction and correction of the defamatory videos and

    publications set forth below and generally in this Complaint, but the Infowars Defendants have

    refused, thereby ratifying any and all defamatory statements contained therein. The latest

    examples are attached as Exhibit 3.

            85.     As also set forth in attached Exhibit 4, the Infowars Defendants and Stone, at a

    minimum, acted with actual malice as they knew or had reason to know that the published

    statements were untrue, or at a minimum acted with reckless disregard for the truth, as they have

    known Plaintiff Klayman for a long time and he has appeared on Infowars numerous times,

    during which time Klayman was effusively praised by Defendant Alex Jones and Owen Shroyer,

    so they were well aware that the statements made by Stone, and their own false, misleading,

    malicious and defamatory statements were, indeed, false, as well as their participation in and

    ratification of the malicious false statements published by Stone on their networks and media

    sites in this district, nationally and internationally.

            86.     As the content containing the malicious false, misleading, and defamatory

    statements were published on the internet in this district and elsewhere, they proliferated like a

    “cancerous virus,” and is now available for viewing from countless sources, thereby

    exponentially increasing the prejudicial and defamatory impact and severe damage inflicted on



                                                        20
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 23 of 126




    Plaintiff. Judge Jackson, in issuing her two gag orders against Stone, herself recognized how

    postings on the internet proliferate widely and once made cannot be taken back. To this day these

    published false and defamatory statements are therefore found proliferated on the internet in this

    district, nationally and internationally.

             87.    Mr. Klayman has worked closely with the Infowars Defendants and Stone in the

    past and therefore they are all aware of his legal victories and his capabilities as an attorney and

    his standing and expertise as a columnist, author and syndicated media personality and

    syndicated radio talk show host. Exhibit 4; Affidavit of Larry Klayman attached hereto and

    incorporated by reference.

             88.    Before Stone was indicted, on or about January 18, 2019, he appeared on The War

    Room with Defendant Shroyer, where he made several malicious false, misleading, and

    defamatory statements in this district, nationally and internationally regarding Plaintiff (the

    “January 18 Video”).8 The same video was also published on Stone’s YouTube channel, “Stone

    Cold Truth,” on January 18, 2019.9

             89.    These malicious false, misleading, and defamatory statements were facilitated,

    furthered and adopted and published by each and every one of the Defendants, rendering them

    joint tortfeasors and they are thus jointly and severally liable to Mr. Klayman.

             90.    At 1:25 in the January 18 Video, Stone and the Infowars Defendants and Stone,

    each and every one of them jointly and severally as joint tortfeasors maliciously falsely

    published that “He’s (Klayman) never actually won a courtroom victory in his life.”

             91.    At 1:30 in the January 18 Video, Stone and the Infowars Defendants and Stone,

    each and every one of them jointly and severally as joint tortfeasors, maliciously falsely


    8   https://www.infowars.com/watch/?video=5c3fbf24fe49383dcf6996e4
    9   https://www.youtube.com/watch?v=cJyfgdvtFx8


                                                    21
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 24 of 126




    published, “He (Klayman) was ousted at Judicial Watch. Ask Tom Fitton [the current president

    of Judicial Watch] why he left. He was ‘ousted’ because of a ‘sexual harassment complaint.’”

           92.     In actuality and truth, Plaintiff Klayman left Judicial Watch on his own accord in

    order to run for U.S. Senate in Florida in 2003-2004.

           93.     Not coincidentally, Plaintiff Klayman has a jury verdict and judgment against

    Fitton’s Judicial Watch for having defamed him with actual malice. Punitive damages were also

    awarded by the jury in the U.S. District Court for the Southern District of Florida. Klayman v.

    Judicial Watch, 13-cv-20610 (S.D.Fl.); Exhibit 4.

           94.     At 1:37 in the January 18 Video, Stone and the Infowars Defendants, each and

    every one of them jointly and severally as joint tortfeasors maliciously falsely published, “He’s

    (Klayman) incompetent, he’s a numbskull, he’s an idiot, he’s an egomaniac, and he could be the

    single worst lawyer in America. With him as Jerry Corsi’s lawyer, Corsi may get the electric

    chair. So your idea that he’s a good guy is entirely wrong”

           95.     As set forth in Exhibit 4, in actuality, Plaintiff Klayman has been a practicing

    attorney for over four decades and has won numerous cases on behalf of his clients and also

    against the government for constitutional and other violations. He is the founder of both Judicial

    Watch and Freedom Watch, a former candidate for the U.S. Senate in Florida, a former trial

    attorney and prosecutor of the Antitrust Division of the U.S. Department of Justice, where he

    was a member of the trial team that successfully broke up the AT&T monopoly and created

    competition in the telecommunications industry. Among many other legal victories, Plaintiff

    Klayman also won landmark decisions at the chairman and general counsel of Freedom Watch

    enjoining the illegal mass surveillance by the National Security Agency. Klayman v. Obama,

    1:13-cv-851 (D.D.C). See Exhibit 4 which is incorporated herein by reference. Stone and the




                                                    22
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 25 of 126




    Defendants, each and every one of them jointly and severally as joint tortfeasors knew this when

    they published the malicious false and misleading statements about Klayman and thus willfully

    and maliciously defamed Plaintiff Klayman.

             96.    At 2:01 in the January 18 Video, Stone and each and every one of the Infowars

    Defendants, jointly and severally as joint tortfeasors, maliciously falsely and misleadingly

    published that Plaintiff Klayman is a “piece of garbage.”

             97.    At 4:11 in the January 18 Video, Stone and each and every one of the Infowars

    Defendants, jointly and severally as joint tortfeasors, maliciously falsely and misleadingly

    published, “For those people out there who think…that Larry Klayman’s IQ is higher than 70,

    you’re wrong…”

             98.    The Infowars Defendants and Stone published these malicious false, misleading,

    and defamatory statements with actual malice and with full knowledge that they were false and

    misleading, and/or at a minimum, with a reckless disregard for their truthfulness. These

    statements create the false and misleading implication that Plaintiff Klayman is unqualified to be

    an attorney, public advocate, author, columnist, radio talk show host and is a bad and loathsome

    person

             99.    Acting in concert as joint tortfeasors with Stone, the Infowars Defendants as

    alleged herein, published numerous false, misleading and defamatory statements to severely

    harm and damage Plaintiff, which were republished elsewhere, and through surrogates, which

    published the falsity that Plaintiff have committed crimes, engaged in moral turpitude, and

    committed sexual misconduct, as set forth in the preceding paragraphs.

             100.   These false, misleading and defamatory statements were published in this district

    and on the internet and elsewhere, domestically and for the entire world to see and hear and in so




                                                    23
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 26 of 126




    doing the Infowars Defendants and Stone published false and misleading facts, inter alia, that

    Plaintiff’s conduct, characteristics or a condition are incompatible with the proper exercise of his

    lawful business, trade, profession or office, as well as personally.

            101.    These false and misleading statements were published with actual malice, as

    Defendants knew that they were false and misleading, and/or at a minimum acted with a reckless

    disregard for the truth.

            102.    This statements are per se defamatory because they falsely and misleadingly

    published that Plaintiff Klayman had committed sexual misconduct and abuse which can rise to

    the level of federal offenses and felonies. Defamation per se gives rise to the legal presumption

    that severe harm and damage has arisen by virtue of the malicious false and misleading

    statements.

            103.    These malicious false, misleading, and defamatory statements are defamatory per

    se and these false and misleading statements severely harmed and damaged Plaintiff Klayman in

    his profession as a public interest and private advocate and litigator and as an author, columnist

    and radio and internet radio talk show and syndicated host, as well as personally.

                                      THIRD CAUSE OF ACTION
                                       Defamation by Implication

            104.    Stone has appeared numerous times on programs of his colleagues at the Infowars

    Defendants, The Alex Jones Show and The War Room, which are hosted by Defendant Alex

    Jones and Shroyer where numerous false, misleading, malicious and defamatory statements of

    and concerning Plaintiff were made, published, and or ratified by all of the Defendants, each and

    every one of them, at the direction of Stone and on their own.

            105.    Plaintiff has demanded retraction and correction of the defamatory videos and

    publications set forth below and generally in this Complaint, but the Infowats Defendants and



                                                     24
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 27 of 126




    Stone have refused, thereby ratifying any and all defamatory statements contained therein. The

    latest examples are attached as Exhibit 3.

            106.    As also set forth in attached Exhibit 4, the Infowars Defendants and Stone, at a

    minimum, acted with actual malice as they knew or had reason to know that the published

    statements were untrue, or at a minimum acted with reckless disregard for the truth, as they have

    known Plaintiff Klayman for a long time and he has appeared on Infowars numerous times,

    during which time Klayman was effusively praised by Defendant Alex Jones and Owen Shroyer,

    so they were well aware that the statements made by Stone, and their own false, misleading,

    malicious and defamatory statements were, indeed, false, as well as their participation in and

    ratification of the malicious false statements published by Stone on their networks and media

    sites in this district, nationally and internationally.

            107.    As the content containing the malicious false, misleading, and defamatory

    statements were published on the internet in this district and elsewhere, they proliferated like a

    “cancerous virus,” and is now available for viewing from countless sources, thereby

    exponentially increasing the prejudicial and defamatory impact and severe damage inflicted on

    Plaintiff. Judge Jackson, in issuing her two gag orders against Stone, herself recognized how

    postings on the internet proliferate widely and once made cannot be taken back. To this day these

    published false and defamatory statements are therefore found proliferated on the internet in this

    district, nationally and internationally.

            108.    Mr. Klayman has worked closely with the Infowars Defendants and Stone in the

    past and therefore they are all aware of his legal victories and his capabilities as an attorney and

    his standing and expertise as a columnist, author and syndicated media personality and

    syndicated radio talk show host. Exhibit 4; Affidavit of Larry Klayman attached hereto and




                                                        25
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 28 of 126




    incorporated by reference.

             109.   Before Stone was indicted, on or about January 18, 2019, he appeared on The War

    Room with Defendant Shroyer, where he made several malicious false, misleading, and

    defamatory statements in this district, nationally and internationally regarding Plaintiff (the

    “January 18 Video”). 10 The same video was also published on Stone’s YouTube channel, “Stone

    Cold Truth,” on January 18, 2019.11

             110.   These malicious false, misleading, and defamatory statements were facilitated,

    furthered and adopted and published by each and every one of the Infowars Defendants and

    Stone, rendering them joint tortfeasors and they are thus jointly and severally liable to Mr.

    Klayman.

             111.   At 1:25 in the January 18 Video, Stone and the Infowars Defendants, each and

    every one of them jointly and severally as joint tortfeasors maliciously falsely published that

    “He’s (Klayman) never actually won a courtroom victory in his life.”

             112.   At 1:30 in the January 18 Video, Stone and the Infowars Defendants, each and

    every one of them jointly and severally as joint tortfeasors, maliciously falsely published, “He

    (Klayman) was ousted at Judicial Watch. Ask Tom Fitton [the current president of Judicial

    Watch] why he left. He was ‘ousted’ because of a ‘sexual harassment complaint.’”

             113.   In actuality and truth, Plaintiff Klayman left Judicial Watch on his own accord in

    order to run for U.S. Senate in Florida in 2003-2004.

             114.   Not coincidentally, Plaintiff Klayman has a jury verdict and judgment against

    Fitton’s Judicial Watch for having defamed him with actual malice. Punitive damages were also

    awarded by the jury in the U.S. District Court for the Southern District of Florida. Klayman v.


    10   https://www.infowars.com/watch/?video=5c3fbf24fe49383dcf6996e4
    11   https://www.youtube.com/watch?v=cJyfgdvtFx8


                                                    26
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 29 of 126




    Judicial Watch, 13-cv-20610 (S.D.Fl.); Exhibit 4.

           115.    At 1:37 in the January 18 Video, Stone and the Infowars Defendants, each and

    every one of them jointly and severally as joint tortfeasors maliciously falsely published, “He’s

    (Klayman) incompetent, he’s a numbskull, he’s an idiot, he’s an egomaniac, and he could be the

    single worst lawyer in America. With him as Jerry Corsi’s lawyer, Corsi may get the electric

    chair. So your idea that he’s a good guy is entirely wrong”

           116.    As set forth in Exhibit 4, in actuality, Plaintiff Klayman has been a practicing

    attorney for over four decades and has won numerous cases on behalf of his clients and also

    against the government for constitutional and other violations. He is the founder of both Judicial

    Watch and Freedom Watch, a former candidate for the U.S. Senate in Florida, a former trial

    attorney and prosecutor of the Antitrust Division of the U.S. Department of Justice, where he

    was a member of the trial team that successfully broke up the AT&T monopoly and created

    competition in the telecommunications industry. Among many other legal victories, Plaintiff

    Klayman also won landmark decisions at the chairman and general counsel of Freedom Watch

    enjoining the illegal mass surveillance by the National Security Agency. Klayman v. Obama,

    1:13-cv-851 (D.D.C). See Exhibit 4 which is incorporated herein by reference. Stone and the

    Defendants, each and every one of them jointly and severally as joint tortfeasors knew this when

    they published the malicious false and misleading statements about Klayman and thus willfully

    and maliciously defamed Plaintiff Klayman.

           117.    At 2:01 in the January 18 Video, Stone and each and every one of the Infowars

    Defendants, jointly and severally as joint tortfeasors, maliciously falsely and misleadingly

    published that Plaintiff Klayman is a “piece of garbage.”

           118.    At 4:11 in the January 18 Video, Stone and each and every one of the Infowars




                                                    27
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 30 of 126




    Defendants, jointly and severally as joint tortfeasors, maliciously falsely and misleadingly

    published, “For those people out there who think…that Larry Klayman’s IQ is higher than 70,

    you’re wrong…”

             119.   The Infowars Defendants and Stone published these malicious false, misleading,

    and defamatory statements with actual malice and with full knowledge that they were false and

    misleading, and/or at a minimum, with a reckless disregard for their truthfulness. These

    statements create the false and misleading implication that Plaintiff Klayman is unqualified to be

    an attorney, public advocate, author, columnist, radio talk show host and is a bad and loathsome

    person

             120.   Acting in concert as joint tortfeasors with Stone, the Infowars Defendants

    published all of the numerous false, misleading and defamatory statements about Plaintiff, as set

    forth in the preceding paragraphs.

             121.   These false, misleading and defamatory statements were published on the internet

    and published in this district and republished elsewhere domestically and for the entire world to

    see and hear.

             122.   These false and misleading statements were published with actual malice, as the

    Infowars Defendants knew that they were false and misleading, and/or at a minimum acted with

    a reckless disregard for the truth.

             123.   These statements, individually and taken as a whole, created the false and

    misleading implication that Plaintiff Klayman committed sexual misconduct and abuse and is

    incompetent and a total loser as a lawyer who has never won even one case, among other false

    and misleading statements as pled in the preceding paragraphs.

             124.   Plaintiff has been severely harmed and damaged by these false and misleading




                                                   28
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 31 of 126




    statements because they subject him to hatred, distrust, ridicule, contempt, and disgrace.

           125.    Plaintiff has been damaged by these malicious false and misleading statements

    because the statements severely harmed and damaged Plaintiff in his professions as pubic

    interest and private practitioner lawyers and radio talk show host, author and columnist whose

    credibility is the most important trait, as well as personally.

                                  FOURTH CAUSE OF ACTION
                Unfair Competition – Lanham Act Section 43(a)(1)(B) False Advertising

           126.    In addition to being an investigative journalist/author and a public interest

    litigator/advocate, respectively, Plaintiff Klayman is a competitor to the Infowars Defendants

    and Stone as conservative media personalities, broadcasters, authors and columnists on social

    media and elsewhere. See Exhibit 4; Larry Klayman Affidavit.

           127.    Mr. Klayman is the founder, Chairman and General Counsel of Freedom Watch,

    Inc., which has the mission of investigating and prosecuting government corruption and abuse

    through legal advocacy. He also is in private practice with The Klayman Law Group, P.A. He is

    unique as a public interest advocate. He is a columnist for World Net Daily and has had about

    600+ columns published over the last 10 years. He has also been a columnist for Newsmax

    through a blog titled “Klayman’ Court” and in addition to his book “Whores: How and Why I

    Came to Fight the Establishment”, he also published three other books. He also has his own

    syndicated radio show and daily podcasts with Radio America called “Special Prosecutor with

    Larry Klayman.” See Exhibit 4; Larry Klayman Affidavit.

           128.    Mr. Klayman derives financial benefit from appearing on radio and internet

    programs as a conservative political analysist and media personality, as well as from his other

    endeavors as pled herein. See Exhibit 4; Larry Klayman Affidavit.

           129.    The Infowars Defendants and Stone also derive financial benefit from appearing



                                                      29
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 32 of 126




    on radio and internet programs as conservative political analysts and media personalities. See

    Exhibit 4; Larry Klayman Affidavit.

             130.   Mr. Klayman is therefore a direct competitor of the Infowars Defendants and

    Stone, as they all derive income from appearing on radio and internet programs and through

    writings as political analysts, and as media pundits. See Exhibit 4; Larry Klayman Affidavit.

             131.   By way of example, Stone, in a recent interview with Real Clear Politics,

    admitted that he intends to host a weekly syndicated radio show and a daily podcast in 2021. See

    Exhibit 4; Larry Klayman Affidavit.

             132.   Mr. Klayman also hosts a weekly syndicated radio show and does daily podcasts.

    See Exhibit 4; Larry Klayman Affidavit.

             133.   Mr. Klayman’s client, Dr. Jerome Corsi, has also prepared an affidavit in this

    regard, which is incorporated hereto by reference. See Exhibit 5.

             134.   The Infowars Defendants, each and every one of them jointly and severally as

    joint tortfeasors, have made, adopted, and or ratified numerous false or misleading statements of

    fact of Stone and themselves of and concerning Plaintiff during their various programs and

    media postings and publication, which all contain significant advertisement or promotions.

             135.   Before Stone was indicted, on or about January 18, 2019, he appeared on The War

    Room with Defendant Shroyer, where he made several malicious false, misleading, and

    defamatory statements in this district, nationally and internationally regarding Plaintiff (the

    “January 18 Video”). 12 The same video was also published on Stone’s YouTube channel, “Stone

    Cold Truth,” on January 18, 2019.13

             136.   These malicious false, misleading, and defamatory statements were facilitated,


    12   https://www.infowars.com/watch/?video=5c3fbf24fe49383dcf6996e4
    13   https://www.youtube.com/watch?v=cJyfgdvtFx8


                                                    30
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 33 of 126




    furthered and adopted and published by each and every one of the Defendants, rendering them

    joint tortfeasors and they are thus jointly and severally liable to Mr. Klayman.

           137.    At 1:25 in the January 18 Video, Stone and the Infowars Defendants, each and

    every one of them jointly and severally as joint tortfeasors maliciously falsely published that

    “He’s (Klayman) never actually won a courtroom victory in his life.”

           138.    At 1:30 in the January 18 Video, Stone and the Infowars Defendants, each and

    every one of them jointly and severally as joint tortfeasors, maliciously falsely published, “He

    (Klayman) was ousted at Judicial Watch. Ask Tom Fitton [the current president of Judicial

    Watch] why he left. He was ‘ousted’ because of a ‘sexual harassment complaint.’”

           139.    In actuality and truth, Plaintiff Klayman left Judicial Watch on his own accord in

    order to run for U.S. Senate in Florida in 2003-2004.

           140.    Not coincidentally, Plaintiff Klayman obtained        a jury verdict and judgment

    against Fitton’s Judicial Watch for having defamed him with actual malice. Punitive damages

    were also awarded by the jury in the U.S. District Court for the Southern District of Florida.

    Klayman v. Judicial Watch, 13-cv-20610 (S.D.Fl.); Exhibit 4.

           141.    At 1:37 in the January 18 Video, Stone and the Infowars Defendants, each and

    every one of them jointly and severally as joint tortfeasors maliciously falsely published, “He’s

    (Klayman) incompetent, he’s a numbskull, he’s an idiot, he’s an egomaniac, and he could be the

    single worst lawyer in America. With him as Jerry Corsi’s lawyer, Corsi may get the electric

    chair. So your idea that he’s a good guy is entirely wrong”

           142.    As set forth in Exhibit 4, in actuality, Plaintiff Klayman has been a practicing

    attorney for over four decades and has won numerous cases on behalf of his clients and also

    against the government for constitutional and other violations. He is the founder of both Judicial




                                                    31
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 34 of 126




    Watch and Freedom Watch, a former candidate for the U.S. Senate in Florida, a former trial

    attorney and prosecutor of the Antitrust Division of the U.S. Department of Justice, where he

    was a member of the trial team that successfully broke up the AT&T monopoly and created

    competition in the telecommunications industry. Among many other legal victories, Plaintiff

    Klayman also won landmark decisions at the chairman and general counsel of Freedom Watch

    enjoining the illegal mass surveillance by the National Security Agency. Klayman v. Obama,

    1:13-cv-851 (D.D.C). See Exhibit 4 which is incorporated herein by reference. Stone and the

    Defendants, each and every one of them jointly and severally as joint tortfeasors knew this when

    they published the malicious false and misleading statements about Klayman and thus willfully

    and maliciously defamed Plaintiff Klayman.

           143.    At 2:01 in the January 18 Video, Stone and each and every one of the Infowars

    Defendants, jointly and severally as joint tortfeasors, maliciously falsely and misleadingly

    published that Plaintiff Klayman is a “piece of garbage.”

           144.    At 4:11 in the January 18 Video, Stone and each and every one of the Infowars

    Defendants, jointly and severally as joint tortfeasors, maliciously falsely and misleadingly

    published, “For those people out there who think…that Larry Klayman’s IQ is higher than 70,

    you’re wrong…”

           145.    These false and/or misleading facts materially prejudice and misrepresent to the

    viewers and/or listeners as to the quality, nature, and contents of Plaintiff’s goods and services,

    which has caused significant competitive and commercial injury to Plaintiff, as well as loss of

    good will and reputation.

           146.    Plaintiff, like the Infowars Defendants and Stone, rely on and derive viewer and

    listener financial support and sales in order to continue their work. Defendants’ false and/or




                                                    32
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 35 of 126




    misleading statements concerning Plaintiffs is meant to, and has, diverted financial support and

    sales away from Plaintiff and to Infowars Defendants and Stone instead.

           147.    The Infowars Defendant and Stone have harmed Mr. Klayman as a competitor by

    publishing false statements about him which bear on his goods and services in order to eliminate

    him as a competitor. All Defendants compete with Mr. Klayman on the airwaves and in written

    publications

           148.    The Infowars Defendants, acting in concert as joint tortfeasors with Stone, have

    been and continue to been engaged in acts of unfair competition in violation of the Lanham Act

    Section 43(a)(1)(B) for false advertising.

           149.    The Infowars Defendants have made false and/or misleading statements along

    with Stone that have deceived and/or had the tendency to deceive a substantial segment of the

    receiving audience, which is Plaintiff’s audience as well.

           150.    The Infowars Defendants’ and Stone’s false and/or misleading statements

    misrepresent the nature, characteristics, and qualities of Plaintiff Klayman’s goods or services.

           151.    The Infowars Defendants’ and Stone’s false and/or misleading statements are

    material because that were highly likely to mislead and influence the audience’s decisions to

    provide financial support and sales to the Infowars Defendants and Stone instead of Plaintiff and

    to destroy Plaintiff’s reputation so as to harm, damage and eliminate him as a competitor.

           152.    These false and misleading statements were made in interstate commerce, as they

    were widely broadcast on radio, on the internet, in social media, and elsewhere in this district,

    nationally and internationally.

           153.    These false and misleading published statements were also intended to break

    important personal and business relationships of the Plaintiff. Coercion and extortion was also




                                                    33
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 36 of 126




    used to harm, damage and eliminate Plaintiff as a competitor, in addition to the above referenced

    false advertising.

           154.    Plaintiff has suffered significant damages, which are ongoing, due to the Infowars

    Defendants’ and Stone’s false and/or misleading statements. By law these damages are

    calculated based on the Infowars Defendants’ gross sales and receipts, which are trebled, plus an

    award of attorneys fees and costs.

                                     FIFTH CAUSE OF ACTION
                   Violation of the Florida Deceptive and Unfair Trade Practices Act

           155.    In addition to being an investigative journalist/author and a public interest

    litigator/advocate, respectively, Plaintiff Klayman is a competitor to the Infowars Defendants

    and Stone as conservative media personalities, broadcasters, authors and columnists on social

    media and elsewhere. See Exhibit 4; Larry Klayman Affidavit.

           156.    Mr. Klayman is the founder, Chairman and General Counsel of Freedom Watch,

    Inc., which has the mission of investigating and prosecuting government corruption and abuse

    through legal advocacy. He also is in private practice with The Klayman Law Group, P.A. He is

    unique as a public interest advocate. He is a columnist for World Net Daily and has had about

    600+ columns published over the last 10 years. He has also been a columnist for Newsmax

    through a blog titled “Klayman’ Court” and in addition to his book “Whores: How and Why I

    Came to Fight the Establishment”, he also published three other books. He also has his own

    syndicated radio show and daily podcasts with Radio America called “Special Prosecutor with

    Larry Klayman.” See Exhibit 4; Larry Klayman Affidavit.

           157.    Mr. Klayman derives financial benefit from appearing on radio and internet

    programs as a conservative political analysist and media personality, as well as from his other

    endeavors as pled herein. See Exhibit 4; Larry Klayman Affidavit.



                                                   34
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 37 of 126




           158.    The Infowars Defendants and Stone also derive financial benefit from appearing

    on radio and internet programs as conservative political analysts and media personalities. See

    Exhibit 4; Larry Klayman Affidavit.

           159.    Mr. Klayman is therefore a direct competitor of the Infowars Defendants and

    Stone, as they all derive income from appearing on radio and internet programs and through

    writings as political analysts, and as media pundits. See Exhibit 4; Larry Klayman Affidavit.

           160.    By way of example, Stone, in a recent interview with Real Clear Politics,

    admitted that he intends to host a weekly syndicated radio show and a daily podcast in 2021. See

    Exhibit 4; Larry Klayman Affidavit.

           161.    Mr. Klayman also hosts a weekly syndicated radio show and does daily podcasts.

    See Exhibit 4; Larry Klayman Affidavit.

           162.    Mr. Klayman’s client, Dr. Jerome Corsi, has also prepared an affidavit in this

    regard, which is incorporated hereto by reference. See Exhibit 5.

           163.    The Infowars Defendants, each and every one of them jointly and severally as

    joint tortfeasors with Stone, have made, adopted, and or ratified numerous false or misleading

    statements of fact of and concerning Plaintiff during their various programs and media postings

    and publication, which all contain significant advertisement or promotions.

           164.    These false and/or misleading facts materially prejudice and misrepresent to the

    viewers and/or listeners as to the quality, nature, and contents of Plaintiff’s goods and services,

    which has caused significant competitive and commercial injury to Plaintiff, as well as loss of

    good will and reputation.

           165.    Plaintiff, like the Infowars Defendants and Stone, rely on and derive viewer and

    listener financial support and sales in order to continue their work. Defendants’ false and/or




                                                    35
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 38 of 126




    misleading statements concerning Plaintiffs is meant to, and has, diverted financial support and

    sales away from Plaintiff and to Infowars Defendants and Stone instead.

             166.   The Infowars Defendant and Stone have harmed Mr. Klayman as a competitor by

    publishing false statements about him which bear on his goods and services in order to eliminate

    him as a competitor. All of the Infowars Defendants and Stone compete with Mr. Klayman on

    the airwaves and in written publications.

             167.   The Infowars Defendants acting in concert as joint tortfeasors with Stone, have

    violated the Florida Deceptive and Unfair Trade Practices Act.

             168.   Mr. Klayman is a competitor to the Infowars Defendants and Stone.

             169.   The Infowars Defendants have engaged in both deceptive acts and unfair practices

    by making false and/or misleading statements that misrepresent the nature, characteristics, and

    qualities of Plaintiff Klayman’s goods or services.

             170.   Before Stone was indicted, on or about January 18, 2019, he appeared on The War

    Room with Defendant Shroyer, where he made several malicious false, misleading, and

    defamatory statements in this district, nationally and internationally regarding Plaintiff (the

    “January 18 Video”). 14 The same video was also published on Stone’s YouTube channel, “Stone

    Cold Truth,” on January 18, 2019.15

             171.   These malicious false, misleading, and defamatory statements of Stone were

    facilitated, furthered and adopted and published by each and every one of the Infowars

    Defendants, rendering them joint tortfeasors and they are thus jointly and severally liable to Mr.

    Klayman.

             172.   At 1:25 in the January 18 Video, Stone and the Infowars Defendants, each and


    14   https://www.infowars.com/watch/?video=5c3fbf24fe49383dcf6996e4
    15   https://www.youtube.com/watch?v=cJyfgdvtFx8


                                                    36
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 39 of 126




    every one of them jointly and severally as joint tortfeasors maliciously falsely published that

    “He’s (Klayman) never actually won a courtroom victory in his life.”

           173.    At 1:30 in the January 18 Video, Stone and the Infowars Defendants, each and

    every one of them jointly and severally as joint tortfeasors, maliciously falsely published, “He

    (Klayman) was ousted at Judicial Watch. Ask Tom Fitton [the current president of Judicial

    Watch] why he left. He was ‘ousted’ because of a ‘sexual harassment complaint.’”

           174.    In actuality and truth, Plaintiff Klayman left Judicial Watch on his own accord in

    order to run for U.S. Senate in Florida in 2003-2004.

           175.    Not coincidentally, Plaintiff Klayman obtained      a jury verdict and judgment

    against Fitton’s Judicial Watch for having defamed him with actual malice. Punitive damages

    were also awarded by the jury in the U.S. District Court for the Southern District of Florida.

    Klayman v. Judicial Watch, 13-cv-20610 (S.D.Fl.); Exhibit 4.

           176.    At 1:37 in the January 18 Video, Stone and the Defendants, each and every one of

    them jointly and severally as joint tortfeasors maliciously falsely published, “He’s (Klayman)

    incompetent, he’s a numbskull, he’s an idiot, he’s an egomaniac, and he could be the single

    worst lawyer in America. With him as Jerry Corsi’s lawyer, Corsi may get the electric chair. So

    your idea that he’s a good guy is entirely wrong”

           177.    As set forth in Exhibit 4, in actuality, Plaintiff Klayman has been a practicing

    attorney for over four decades and has won numerous cases on behalf of his clients and also

    against the government for constitutional and other violations. He is the founder of both Judicial

    Watch and Freedom Watch, a former candidate for the U.S. Senate in Florida, a former trial

    attorney and prosecutor of the Antitrust Division of the U.S. Department of Justice, where he

    was a member of the trial team that successfully broke up the AT&T monopoly and created




                                                   37
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 40 of 126




    competition in the telecommunications industry. Among many other legal victories, Plaintiff

    Klayman also won landmark decisions at the chairman and general counsel of Freedom Watch

    enjoining the illegal mass surveillance by the National Security Agency. Klayman v. Obama,

    1:13-cv-851 (D.D.C). See Exhibit 4 which is incorporated herein by reference. Stone and the

    Defendants, each and every one of them jointly and severally as joint tortfeasors knew this when

    they published the malicious false and misleading statements about Klayman and thus willfully

    and maliciously defamed Plaintiff Klayman.

            178.    At 2:01 in the January 18 Video, Stone and each and every one of the Infowars

    Defendants, jointly and severally as joint tortfeasors, maliciously falsely and misleadingly

    published that Plaintiff Klayman is a “piece of garbage.”

            179.    At 4:11 in the January 18 Video, Stone and each and every one of the Defendants,

    jointly and severally as joint tortfeasors, maliciously falsely and misleadingly published, “For

    those people out there who think…that Larry Klayman’s IQ is higher than 70, you’re wrong…”

            180.    The Infowars Defendants’ false and/or misleading statements misrepresent the

    nature, characteristics, and qualities of Plaintiff Klayman’s goods or services.

            181.    The Infowars Defendants’ and Stone’s false and/or misleading statements are

    material because that were highly likely to mislead and influence supporters, consumers, buyers

    and customers decisions to provide financial support and sales to the Infowars Defendants

    instead of Plaintiff.

            182.    The Infowars Defendants’ and Stone’s misstatements would likely mislead the

    objective supporter, consumer, buyer and customer acting reasonably under the circumstances.

            183.    The Infowars Defendants’ and Stone’s misstatements have actually misled

    numerous supporters, consumers, buyers and customers which have had a direct negative impact




                                                     38
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 41 of 126




    on the amount of financial support received by Plaintiff Klayman.

           184.    Plaintiff has suffered significant pecuniary damages directly and proximately

    caused by the Infowars Defendants’ deceptive acts and unfair practices, which are ongoing.

                                     SIXTH CAUSE OF ACTION
                                        Tortious Interference

           185.    On information and belief, the Infowars Defendants and Stone are also tortuously

    interfering with Mr. Klayman by causing to be filed and then financing frivolous bar complaints

    against him in order to harm his legal practice and standing as a columnist, author, and radio talk

    show host.

           186.    The Infowars Defendants and Stone have caused to be filed and then financed

    frivolous bar complaints from Pete Santilli and Dennis Montgomery, which force Mr. Klayman

    to expend a huge amount of valuable time and resources to defend, even though they are

    frivolous.

           187.    As just one instance of the Infowars Defendants, Stone, and Pete Santilli working

    together in concert, among many, the episode of the Pete Santilli Show found at

    https://www.youtube.com/watch?v=xbpeHciUqP8&feature=youtu.be prominently features all of

    these people and Alex Jones actually directly tells Pete Santilli that Stone recommended him.

           188.    In a deposition taken in February of 2020, Roger Stone smugly threatened to

    have Mr. Klayman disbarred as well:

           MR. KLAYMAN: I look forward to having you there.
           THE WITNESS: Yeah, me too.
           MR. KLAYMAN: If you're not in prison at that time.
           THE WITNESS: If you're not disbarred by then. Exhibit 4(F)

           189.    Thus, the Infowars Defendants and Stone have tortuously interfered with Mr.

    Klayman by causing to be filed and then financing frivolous bar complaints against Plaintiff in




                                                    39
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 42 of 126




    order to harm his legal practice and standing as a columnist, author, and radio talk show host and

    to cause him to expend a huge amount of time and resources to defend himself. On information

    and belief the bar complaints which the Infowars Defendants and Stone caused to be filed and

    financed, are also in retaliation for Mr. Klayman asserting his legal rights against them. These

    bar complaints were filed by Pete Santilli and Dennis Montgomery before the District of

    Columbia Bar Disciplinary Counsel. Mr. Santilii is a convicted felon and Mr. Montgomery as

    widely recognized fraudster who is currently under indictment in Nevada, having been called a

    fraud by his prior lawyer Michael Flynn and a host of others. See Exhibit 6 – Wikipedia.

           190.      As pled above The Infowars Defendants acting in concert as joint tortfeasors with

    Stone, have tortuously interfered with Mr. Klayman by causing to be filed and then financing

    frivolous bar complaints against him in order to harm his legal practice and standing as a

    columnist, author, and radio talk show host.

           191.      Mr. Klayman’s legal practice, as well as his standing and reputation as a

    columnist, author, and radio talk show host, are all predicated on and/or augmented by his status

    as an attorney licensed to practice law.

           192.      Mr. Klayman has numerous business relationships, as well as potentials for other

    new business relationships, based on his status as an attorney, columnist, author, and radio talk

    show host. See Exhibit 4.

           193.      The Infowars Defendants, in concert with Stone, have actual knowledge of these

    relationships.

           194.      The Infowars Defendants, in concert with Stone, have caused to be filed and then

    financed frivolous bar complaints against Mr. Klayman in order to try to have him disbarred in

    order to destroy his legal practice and standing and reputation as a columnist, author, and radio




                                                     40
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 43 of 126




    talk show host, in order to destroy Mr. Klayman’s existing and prospective business

    relationships.

           195.      Plaintiff has suffered significant pecuniary damages directly and proximately

    caused by the Infowars Defendants’ deceptive acts and unfair practices, more of which will be

    uncovered in discovery, which are ongoing.

                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

           a.        Awarding Plaintiff compensatory including actual, consequential, incidental

    damages for malicious tortious concerted conduct, jointly and severally, in an amount to be

    determined at trial and in excess of $20, 000, 000.00 U.S. Dollars to Plaintiff, for the large

    damages caused to his personal and professional reputations and good will, as well as past and

    prospective financial losses, personally and professionally.

           b.        Awarding punitive damages in excess of $30,000,000.00 U.S. Dollars.

           c.        Awarding Plaintiff attorneys fees and costs

           d.        Granting such other relief as the Court deems appropriate and necessary.

           PLAINTIFF DEMANDS TRIAL BY JURY ON ALL CLAIMS SO TRIABLE.



    Dated: December 5, 2020                                        Respectfully Submitted,


                                                                      /s/ Larry Klayman
                                                                   Larry Klayman, Esq.
                                                                   7050 W. Palmetto Park Rd
                                                                   Boca Raton FL 33433
                                                                   Telephone: 561-558-5336
                                                                   Email: leklayman@gmail.com

                                                                   PLAINTIFF PRO SE




                                                     41
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 44 of 126




                       EXHIBIT 1
ase 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 45 of 1



                                    IN THE UNITED STATES DISTRICT COURT
                                     FOR THE WESTERN DISTRICT OF TEXAS


            DR. JEROME CORSI, ET AL

                          ​
            Plaintiffs                        ​
                              v.
                                          ​                     Case Number:      1:20-cv-298-LY
            INFOWARS, LLC, et al

                                   ​Defendants.




                                   SWORN DECLARATION OF KELLY MORALES



                    1. I, Kelly Morales, hereby declare under penalty of perjury that the following is true and
            correct and based on my personal knowledge and belief.
                    2. I am over the age of 18 and mentally and legally competent to make this affidavit,
            sworn under oath.
                    3. I am the former wife of Defendant Alex Jones. I was married to Alex Jones for 12
            years and with him for 15 years and we have 3 children together. During our time together, I was
            involved in the activities of Alex, his father David and Infowars and am intimately
            knowledgeable about their activities and business structure.
                    4. Based on my personal knowledge and experience, David Jones runs Infowars with
            Alex Jones and helps him with his activities, including fixing media stories and endorsing and/or
            aiding his slanderous and/or fraudulent behaviors, all for profit.
                    5. Infowars, LLC is a sub-entity of Free Speech Systems, LLC (“FSS”), and David Jones
            is an employee of FSS, or he has been.
                    6. David Jones is additionally a managing member of multiple entities that are closely
            held businesses, constituting financial holding companies or financial distribution centered
            around Infowars/Alex Jones’ supplement line, which are quintessential to funding and running
            Infowars.
                    7. Alex Jones could not function without David Jones, and has conspired with him on the
            past to commit this breach of fiduciary duty and fraud on my business/estate with Alex Jones.
            While David Jones did this, he slandered and/or defamed me to experts and assisted Alex Jones
            and his attorneys to do the same, so as to steal/hide my estate and his grandchildren’s inheritance.
                    8. Alex Jones is quasi-illiterate, and cannot use technology or apps such as email with
            any fluency, and he cannot function without assistance from those around him, including David
            Jones.
                    I hereby swear under oath and penalty of perjury that the foregoing facts are true and
            correct to the best of my knowledge and belief.
                    Executed on September 30, 2020
ase 0:20-cv-61912-AMC Document 53 Entered​_on  FLSD Docket 12/04/2020 Page 46 of 1
                                           _______________________________

                                               ​Kelly Morales
            2
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 47 of 126




                       EXHIBIT 2
Case 0:20-cv-61912-AMC    Document 53Document
             Case 1:19-cr-00018-ABJ    Entered 1on Filed
                                                   FLSD01/24/19
                                                         Docket 12/04/2020  Page 48 of 126
                                                                 Page 1 of 24



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


     UNITED STATES OF AMERICA                    *    CRIMINAL NO.
                                                 *
             v.                                  *    Grand Jury Original
                                                 *
     ROGER JASON STONE, JR.,                     *    18 U.S.C. §§ 1001, 1505, 1512, 2
                                                 *
                    Defendant.                   *
                                                 *
                                                 *
                                                 *
                                              *******

                                            INDICTMENT

    The Grand Jury for the District of Columbia charges:

                                              Introduction

    1.     By in or around May 2016, the Democratic National Committee (“DNC”) and the

    Democratic Congressional Campaign Committee (“DCCC”) became aware that their computer

    systems had been compromised by unauthorized intrusions and hired a security company

    (“Company 1”) to identify the extent of the intrusions.

    2.     On or about June 14, 2016, the DNC—through Company 1—publicly announced that it

    had been hacked by Russian government actors.

    3.     From in or around July 2016 through in or around November 2016, an organization

    (“Organization 1”), which had previously posted documents stolen by others from U.S. persons,

    entities, and the U.S. government, released tens of thousands of documents stolen from the DNC

    and the personal email account of the chairman of the U.S. presidential campaign of Hillary

    Clinton (“Clinton Campaign”).
Case 0:20-cv-61912-AMC    Document 53Document
             Case 1:19-cr-00018-ABJ    Entered 1on Filed
                                                   FLSD01/24/19
                                                         Docket 12/04/2020  Page 49 of 126
                                                                 Page 2 of 24



           a.     On or about July 22, 2016, Organization 1 released documents stolen from the

                  DNC.

           b.     Between on or about October 7, 2016 and on or about November 7, 2016,

                  Organization 1 released approximately 33 tranches of documents that had been

                  stolen from the personal email account of the Clinton Campaign chairman, totaling

                  over 50,000 stolen documents.

    4.     ROGER JASON STONE, JR. was a political consultant who worked for decades in U.S.

    politics and on U.S. political campaigns. STONE was an official on the U.S. presidential campaign

    of Donald J. Trump (“Trump Campaign”) until in or around August 2015, and maintained regular

    contact with and publicly supported the Trump Campaign through the 2016 election.

    5.     During the summer of 2016, STONE spoke to senior Trump Campaign officials about

    Organization 1 and information it might have had that would be damaging to the Clinton

    Campaign. STONE was contacted by senior Trump Campaign officials to inquire about future

    releases by Organization 1.

    6.     By in or around early August 2016, STONE was claiming both publicly and privately to

    have communicated with Organization 1. By in or around mid-August 2016, Organization 1 made

    a public statement denying direct communication with STONE. Thereafter, STONE said that his

    communication with Organization 1 had occurred through a person STONE described as a “mutual

    friend,” “go-between,” and “intermediary.” STONE also continued to communicate with members

    of the Trump Campaign about Organization 1 and its intended future releases.

    7.     After the 2016 U.S. presidential election, the U.S. House of Representatives Permanent

    Select Committee on Intelligence (“HPSCI”), the U.S. Senate Select Committee on Intelligence

    (“SSCI”), and the Federal Bureau of Investigation (“FBI”) opened or announced their respective



                                                   2
Case 0:20-cv-61912-AMC    Document 53Document
             Case 1:19-cr-00018-ABJ    Entered 1on Filed
                                                   FLSD01/24/19
                                                         Docket 12/04/2020  Page 50 of 126
                                                                 Page 3 of 24



    investigations into Russian interference in the 2016 U.S. presidential election, which included

    investigating STONE’s claims of contact with Organization 1.

    8.     In response, STONE took steps to obstruct these investigations. Among other steps to

    obstruct the investigations, STONE:

           a.     Made multiple false statements to HPSCI about his interactions regarding

                  Organization 1, and falsely denied possessing records that contained evidence of

                  these interactions; and

           b.     Attempted to persuade a witness to provide false testimony to and withhold

                  pertinent information from the investigations.

                                      Other Relevant Individuals

    9.     Person 1 was a political commentator who worked with an online media publication during

    the 2016 U.S. presidential campaign. Person 1 spoke regularly with STONE throughout the

    campaign, including about the release of stolen documents by Organization 1.

    10.    Person 2 was a radio host who had known STONE for more than a decade. In testimony

    before HPSCI on or about September 26, 2017, STONE described Person 2 (without naming him)

    as an “intermediary,” “go-between,” and “mutual friend” to the head of Organization 1. In a

    follow-up letter to HPSCI dated October 13, 2017, STONE identified Person 2 by name and

    claimed Person 2 was the “gentleman who confirmed for Mr. Stone” that the head of

    Organization 1 had “‘[e]mails related to Hillary Clinton which are pending publication.’”

                                              Background

                STONE’s Communications About Organization 1 During the Campaign

    11.    By in or around June and July 2016, STONE informed senior Trump Campaign officials

    that he had information indicating Organization 1 had documents whose release would be




                                                   3
Case 0:20-cv-61912-AMC    Document 53Document
             Case 1:19-cr-00018-ABJ    Entered 1on Filed
                                                   FLSD01/24/19
                                                         Docket 12/04/2020  Page 51 of 126
                                                                 Page 4 of 24



    damaging to the Clinton Campaign. The head of Organization 1 was located at all relevant times

    at the Ecuadorian Embassy in London, United Kingdom.

    12.    After the July 22, 2016 release of stolen DNC emails by Organization 1, a senior Trump

    Campaign official was directed to contact STONE about any additional releases and what other

    damaging information Organization 1 had regarding the Clinton Campaign. STONE thereafter

    told the Trump Campaign about potential future releases of damaging material by Organization 1.

    13.    STONE also corresponded with associates about contacting Organization 1 in order to

    obtain additional emails damaging to the Clinton Campaign.

           a.     On or about July 25, 2016, STONE sent an email to Person 1 with the subject line,

                  “Get to [the head of Organization 1].” The body of the message read, “Get to [the

                  head of Organization 1] [a]t Ecuadorian Embassy in London and get the pending

                  [Organization 1] emails . . . they deal with Foundation, allegedly.” On or about the

                  same day, Person 1 forwarded STONE’s email to an associate who lived in the

                  United Kingdom and was a supporter of the Trump Campaign.

           b.     On or about July 31, 2016, STONE emailed Person 1 with the subject line, “Call

                  me MON.” The body of the email read in part that Person 1’s associate in the

                  United Kingdom “should see [the head of Organization 1].”

           c.     On or about August 2, 2016, Person 1 emailed STONE. Person 1 wrote that he was

                  currently in Europe and planned to return in or around mid-August. Person 1 stated

                  in part, “Word is friend in embassy plans 2 more dumps. One shortly after I’m

                  back. 2nd in Oct. Impact planned to be very damaging.” The phrase “friend in

                  embassy” referred to the head of Organization 1. Person 1 added in the same email,

                  “Time to let more than [the Clinton Campaign chairman] to be exposed as in bed w



                                                   4
Case 0:20-cv-61912-AMC    Document 53Document
             Case 1:19-cr-00018-ABJ    Entered 1on Filed
                                                   FLSD01/24/19
                                                         Docket 12/04/2020  Page 52 of 126
                                                                 Page 5 of 24



                  enemy if they are not ready to drop HRC. That appears to be the game hackers are

                  now about. Would not hurt to start suggesting HRC old, memory bad, has stroke –

                  neither he nor she well. I expect that much of next dump focus, setting stage for

                  Foundation debacle.”

    14.    Starting in early August 2016, after receiving the August 2, 2016 email from Person 1,

    STONE made repeated statements about information he claimed to have learned from the head of

    Organization 1.

           a.     On or about August 8, 2016, STONE attended a public event at which he stated, “I

                  actually have communicated with [the head of Organization 1]. I believe the next

                  tranche of his documents pertain to the Clinton Foundation, but there’s no telling

                  what the October surprise may be.”

           b.     On or about August 12, 2016, STONE stated during an interview that he was “in

                  communication with [the head of Organization 1]” but was “not at liberty to discuss

                  what I have.”

           c.     On or about August 16, 2016, STONE stated during an interview that “it became

                  known on this program that I have had some back-channel communication with

                  [Organization 1] and [the head of Organization 1].” In a second interview on or

                  about the same day, STONE stated that he “communicated with [the head of

                  Organization 1]” and that they had a “mutual acquaintance who is a fine

                  gentleman.”

           d.     On or about August 18, 2016, STONE stated during a television interview that he

                  had communicated with the head of Organization 1 through an “intermediary,

                  somebody who is a mutual friend.”



                                                  5
Case 0:20-cv-61912-AMC    Document 53Document
             Case 1:19-cr-00018-ABJ    Entered 1on Filed
                                                   FLSD01/24/19
                                                         Docket 12/04/2020  Page 53 of 126
                                                                 Page 6 of 24



           e.     On or about August 23, 2016, Person 2 asked STONE during a radio interview,

                  “You’ve been in touch indirectly with [the head of Organization 1]. . . . Can you

                  give us any kind of insight? Is there an October surprise happening?” STONE

                  responded, “Well, first of all, I don’t want to intimate in any way that I control or

                  have influence with [the head of Organization 1] because I do not. . . . We have a

                  mutual friend, somebody we both trust and therefore I am a recipient of pretty good

                  information.”

    15.    Beginning on or about August 19, 2016, STONE exchanged written communications,

    including by text message and email, with Person 2 about Organization 1 and what the head of

    Organization 1 planned to do.

           a.     On or about August 19, 2016, Person 2 sent a text message to STONE that read in

                  part, “I’m going to have [the head of Organization 1] on my show next Thursday.”

                  On or about August 21, 2016, Person 2 sent another text message to STONE,

                  writing in part, “I have [the head of Organization 1] on Thursday so I’m completely

                  tied up on that day.”

           b.     On or about August 25, 2016, the head of Organization 1 was a guest on Person 2’s

                  radio show for the first time. On or about August 26, 2016, Person 2 sent a text

                  message to STONE that stated, “[the head of Organization 1] talk[ed] about you

                  last night.” STONE asked what the head of Organization 1 said, to which Person 2

                  responded, “He didn’t say anything bad we were talking about how the Press is

                  trying to make it look like you and he are in cahoots.”

           c.     On or about August 27, 2016, Person 2 sent text messages to STONE that said, “We

                  are working on a [head of Organization 1] radio show,” and that he (Person 2) was



                                                   6
Case 0:20-cv-61912-AMC    Document 53Document
             Case 1:19-cr-00018-ABJ    Entered 1on Filed
                                                   FLSD01/24/19
                                                         Docket 12/04/2020  Page 54 of 126
                                                                 Page 7 of 24



                “in charge” of the project. In a text message sent later that day, Person 2 added,

                “[The head of Organization 1] has kryptonite on Hillary.”

          d.    On or about September 18, 2016, STONE sent a text message to Person 2 that said,

                “I am e-mailing u a request to pass on to [the head of Organization 1].” Person 2

                responded “Ok,” and added in a later text message, “[j]ust remember do not name

                me as your connection to [the head of Organization 1] you had one before that you

                referred to.”

                       i.       On or about the same day, September 18, 2016, STONE emailed

                                Person 2 an article with allegations against then-candidate Clinton

                                related to her service as Secretary of State. STONE stated, “Please

                                ask [the head of Organization 1] for any State or HRC e-mail from

                                August 10 to August 30—particularly on August 20, 2011 that

                                mention [the subject of the article] or confirm this narrative.”

                       ii.      On or about September 19, 2016, STONE texted Person 2 again,

                                writing, “Pass my message . . . to [the head of Organization 1].”

                                Person 2 responded, “I did.” On or about September 20, 2016,

                                Person 2 forwarded the request to a friend who was an attorney with

                                the ability to contact the head of Organization 1. Person 2 blind-

                                copied STONE on the forwarded email.

          e.    On or about September 30, 2016, Person 2 sent STONE via text message a

                photograph of Person 2 standing outside the Ecuadorian Embassy in London where

                the head of Organization 1 was located.




                                                  7
Case 0:20-cv-61912-AMC    Document 53Document
             Case 1:19-cr-00018-ABJ    Entered 1on Filed
                                                   FLSD01/24/19
                                                         Docket 12/04/2020  Page 55 of 126
                                                                 Page 8 of 24



           f.     On or about October 1, 2016, which was a Saturday, Person 2 sent STONE text

                  messages that stated, “big news Wednesday . . . now pretend u don’t know me . . .

                  Hillary’s campaign will die this week.” In the days preceding these messages, the

                  press had reported that the head of Organization 1 planned to make a public

                  announcement on or about Tuesday, October 4, 2016, which was reported to be the

                  ten-year anniversary of the founding of Organization 1.

           g.     On or about October 2, 2016, STONE emailed Person 2, with the subject line

                  “WTF?,” a link to an article reporting that Organization 1 was canceling its “highly

                  anticipated Tuesday announcement due to security concerns.” Person 2 responded

                  to STONE, “head fake.”

           h.     On or about the same day, October 2, 2016, STONE texted Person 2 and asked,

                  “Did [the head of Organization 1] back off.” On or about October 3, 2016, Person

                  2 initially responded, “I can’t tal[k] about it.” After further exchanges with

                  STONE, Person 2 said, “I think it[’]s on for tomorrow.” Person 2 added later that

                  day, “Off the Record Hillary and her people are doing a full-court press they [sic]

                  keep [the head of Organization 1] from making the next dump . . . That’s all I can

                  tell you on this line . . . Please leave my name out of it.”

    16.    In or around October 2016, STONE made statements about Organization 1’s future

    releases, including statements similar to those that Person 2 made to him. For example:

           a.     On or about October 3, 2016, STONE wrote to a supporter involved with the Trump

                  Campaign, “Spoke to my friend in London last night. The payload is still coming.”

           b.     Also on or about October 3, 2016, STONE received an email from a reporter who

                  had connections to a high-ranking Trump Campaign official that asked, “[the head



                                                    8
Case 0:20-cv-61912-AMC    Document 53Document
             Case 1:19-cr-00018-ABJ    Entered 1on Filed
                                                   FLSD01/24/19
                                                         Docket 12/04/2020  Page 56 of 126
                                                                 Page 9 of 24



                     of Organization 1] – what’s he got? Hope it’s good.” STONE responded in part,

                     “It is. I’d tell [the high-ranking Trump Campaign official] but he doesn’t call me

                     back.”

           c.        On or about October 4, 2016, the head of Organization 1 held a press conference

                     but did not release any new materials pertaining to the Clinton Campaign. Shortly

                     afterwards, STONE received an email from the high-ranking Trump Campaign

                     official asking about the status of future releases by Organization 1. STONE

                     answered that the head of Organization 1 had a “[s]erious security concern” but that

                     Organization 1 would release “a load every week going forward.”

           d.        Later that day, on or about October 4, 2016, the supporter involved with the Trump

                     Campaign asked STONE via text message if he had “hear[d] anymore from

                     London.” STONE replied, “Yes - want to talk on a secure line - got Whatsapp?”

                     STONE subsequently told the supporter that more material would be released and

                     that it would be damaging to the Clinton Campaign.

    17.    On or about October 7, 2016, Organization 1 released the first set of emails stolen from the

    Clinton Campaign chairman. Shortly after Organization 1’s release, an associate of the high-

    ranking Trump Campaign official sent a text message to STONE that read “well done.” In

    subsequent conversations with senior Trump Campaign officials, STONE claimed credit for

    having correctly predicted the October 7, 2016 release.

                                             The Investigations

    18.    In or around 2017, government officials publicly disclosed investigations into Russian

    interference in the 2016 U.S. presidential election and possible links to individuals associated with

    the campaigns.



                                                      9
Case 0:20-cv-61912-AMC    Document 53
            Case 1:19-cr-00018-ABJ    Entered1onFiled
                                    Document     FLSD  Docket 12/04/2020
                                                      01/24/19            Page 57 of 126
                                                               Page 10 of 24



           a.     On or about January 13, 2017, the chairman and vice chairman of SSCI announced

                  the committee would conduct an inquiry that would investigate, among other

                  things, any intelligence regarding links between Russia and individuals associated

                  with political campaigns, as well as Russian cyber activity and other “active

                  measures” directed against the United States in connection with the 2016 election.

           b.     On or about January 25, 2017, the chairman and ranking member of HPSCI

                  announced that HPSCI had been conducting an inquiry similar to SSCI’s.

           c.     On or about March 20, 2017, the then-director of the FBI testified at a HPSCI

                  hearing and publicly disclosed that the FBI was investigating Russian interference

                  in the 2016 election and possible links and coordination between the Trump

                  Campaign and the Russian government.

           d.     By in or around August 2017, news reports stated that a federal grand jury had

                  opened an investigation into matters relating to Russian government efforts to

                  interfere in the 2016 election, including possible links and coordination between

                  the Trump Campaign and the Russian government.

                                STONE’s False Testimony to HPSCI

    19.    In or around May 2017, HPSCI sent a letter requesting that STONE voluntarily appear

    before the committee and produce:

                  Any documents, records, electronically stored information
                  including e-mail, communication, recordings, data and tangible
                  things (including, but not limited to, graphs, charts, photographs,
                  images and other documents) regardless of form, other than those
                  widely available (e.g., newspaper articles) that reasonably could
                  lead to the discovery of any facts within the investigation’s publicly-
                  announced parameters.

    On or about May 22, 2017, STONE caused a letter to be submitted to HPSCI stating that “Mr.



                                                    10
Case 0:20-cv-61912-AMC    Document 53
            Case 1:19-cr-00018-ABJ    Entered1onFiled
                                    Document     FLSD  Docket 12/04/2020
                                                      01/24/19            Page 58 of 126
                                                               Page 11 of 24



    Stone has no documents, records, or electronically stored information, regardless of form, other

    than those widely available that reasonably could lead to the discovery of any facts within the

    investigation’s publicly-announced parameters.”

    20.    On or about September 26, 2017, STONE testified before HPSCI in Washington, D.C. as

    part of the committee’s ongoing investigation. In his opening statement, STONE stated, “These

    hearings are largely based on a yet unproven allegation that the Russian state is responsible for the

    hacking of the DNC and [the Clinton Campaign chairman] and the transfer of that information to

    [Organization 1].” STONE further stated that “[m]embers of this Committee” had made certain

    “assertions against me which must be rebutted here today,” which included “[t]he charge that I

    knew in advance about, and predicted, the hacking of Clinton campaign chairman[’s] email, [and]

    that I had advanced knowledge of the source or actual content of the [Organization 1] disclosures

    regarding Hillary Clinton.”

    21.    In the course of his HPSCI testimony, STONE made deliberately false and misleading

    statements to the committee concerning, among other things, his possession of documents

    pertinent to HPSCI’s investigation; the source for his early August 2016 statements about

    Organization 1; requests he made for information from the head of Organization 1; his

    communications with his identified intermediary; and his communications with the Trump

    Campaign about Organization 1.

      STONE’s False and Misleading Testimony About His Possession of Documents Pertinent to
                                     HPSCI’s Investigation

    22.    During his HPSCI testimony, STONE was asked, “So you have no emails to anyone

    concerning the allegations of hacked documents . . . or any discussions you have had with third

    parties about [the head of Organization 1]? You have no emails, no texts, no documents

    whatsoever, any kind of that nature?” STONE falsely and misleadingly answered, “That is correct.


                                                     11
Case 0:20-cv-61912-AMC    Document 53
            Case 1:19-cr-00018-ABJ    Entered1onFiled
                                    Document     FLSD  Docket 12/04/2020
                                                      01/24/19            Page 59 of 126
                                                               Page 12 of 24



    Not to my knowledge.”

    23.    In truth and in fact, STONE had sent and received numerous emails and text messages

    during the 2016 campaign in which he discussed Organization 1, its head, and its possession of

    hacked emails. At the time of his false testimony, STONE was still in possession of many of these

    emails and text messages, including:

           a.     The email from STONE to Person 1 on or about July 25, 2016 that read in part,

                  “Get to [the head of Organization 1] [a]t Ecuadorian Embassy in London and get

                  the pending [Organization 1] emails . . . they deal with Foundation, allegedly.”;

           b.     The email from STONE to Person 1 on or about July 31, 2016 that said an associate

                  of Person 1 “should see [the head of Organization 1].”;

           c.     The email from Person 1 to STONE on or about August 2, 2016 that stated in part,

                  “Word is friend in embassy plans 2 more dumps. One shortly after I’m back. 2nd

                  in Oct. Impact planned to be very damaging.”;

           d.     Dozens of text messages and emails, beginning on or about August 19, 2016 and

                  continuing through the election, between STONE and Person 2 in which they

                  discussed Organization 1 and the head of Organization 1;

           e.     The email from STONE on or about October 3, 2016 to the supporter involved with

                  the Trump Campaign, which read in part, “Spoke to my friend in London last night.

                  The payload is still coming.”; and

           f.     The emails on or about October 4, 2016 between STONE and the high-ranking

                  member of the Trump Campaign, including STONE’s statement that Organization

                  1 would release “a load every week going forward.”




                                                   12
Case 0:20-cv-61912-AMC    Document 53
            Case 1:19-cr-00018-ABJ    Entered1onFiled
                                    Document     FLSD  Docket 12/04/2020
                                                      01/24/19            Page 60 of 126
                                                               Page 13 of 24



    24.    By falsely claiming that he had no emails or text messages in his possession that referred

    to the head of Organization 1, STONE avoided providing a basis for HPSCI to subpoena records

    in his possession that could have shown that other aspects of his testimony were false and

    misleading.

          STONE’s False and Misleading Testimony About His Early August 2016 Statements

    25.    During his HPSCI testimony on or about September 26, 2017, STONE was asked to

    explain his statements in early August 2016 about being in contact with the head of Organization 1.

    STONE was specifically asked about his statement on or about August 8, 2016 that “I’ve actually

    communicated with [the head of Organization 1],” as well as his statement on or about August 12,

    2016 that he was “in communication with [the head of Organization 1]” but was “not at liberty to

    discuss what I have.”

    26.    STONE responded that his public references to having a means of contacting Organization

    1 referred exclusively to his contact with a journalist, who STONE described as a “go-between, as

    an intermediary, as a mutual friend” of the head of Organization 1. STONE stated that he asked

    this individual, his intermediary, “to confirm what [the head of Organization 1] ha[d] tweeted,

    himself, on July 21st, that he ha[d] the Clinton emails and that he [would] publish them.” STONE

    further stated that the intermediary “was someone I knew had interviewed [the head of

    Organization 1]. And I merely wanted confirmation of what he had tweeted on the 21st.” STONE

    declined to tell HPSCI the name of this “intermediary” but provided a description in his testimony

    that was consistent with Person 2.

    27.    On or about October 13, 2017, STONE caused a letter to be submitted to HPSCI that

    identified Person 2 by name as the “gentleman who confirmed for Mr. Stone” that the head of

    Organization 1 had “‘[e]mails related to Hillary Clinton which are pending publication.’”



                                                    13
Case 0:20-cv-61912-AMC    Document 53
            Case 1:19-cr-00018-ABJ    Entered1onFiled
                                    Document     FLSD  Docket 12/04/2020
                                                      01/24/19            Page 61 of 126
                                                               Page 14 of 24



    28.    STONE’s explanation of his August 2016 statements about communicating with the head

    of Organization 1 was false and misleading. In truth and in fact, the first time Person 2 interviewed

    the head of Organization 1 was on or about August 25, 2016, after STONE made his August 8 and

    August 12, 2016 public statements. Similarly, at the time STONE made his August 2016

    statements, STONE had directed Person 1—not Person 2—to contact the head of Organization 1.

    And Person 1—not Person 2—had told STONE in advance of STONE’s August 8 and August 12,

    2016 public statements that “[w]ord is friend in embassy plans 2 more dumps,” including one in

    October. At no time did STONE identify Person 1 to HPSCI as another individual STONE

    contacted to serve as a “go-between,” “intermediary,” or other source of information from

    Organization 1. STONE also never disclosed his exchanges with Person 1 when answering

    HPSCI’s questioning about STONE’s August 8 and August 12, 2016 statements.

     STONE’s False and Misleading Testimony About Requests He Made for Information from the
                                     Head of Organization 1

    29.    During his HPSCI testimony, STONE was asked, “[W]hat was the extent of the

    communication with [the intermediary]?” STONE replied, “I asked him to confirm . . . that the

    tweet of [the head of Organization 1] of the 21st was accurate, that they did in fact have . . . Hillary

    Clinton emails and that they would release them.” STONE was then asked, “Did you ask [the

    intermediary] to communicate anything else to [the head of Organization 1]?” STONE falsely and

    misleadingly responded, “I did not.” STONE was then asked, “Did you ask [the intermediary] to

    do anything on your own behalf?” STONE falsely and misleadingly responded, “I did not.”

    30.    In truth and in fact, STONE directed both Person 1 and Person 2 to pass on requests to the

    head of Organization 1 for documents that STONE believed would be damaging to the Clinton

    Campaign. For example:

           a.      As described above, on or about July 25, 2016, STONE sent Person 1 an email that


                                                      14
Case 0:20-cv-61912-AMC    Document 53
            Case 1:19-cr-00018-ABJ    Entered1onFiled
                                    Document     FLSD  Docket 12/04/2020
                                                      01/24/19            Page 62 of 126
                                                               Page 15 of 24



                      read, “Get to [the head of Organization 1] [a]t Ecuadorian Embassy in London and

                      get the pending [Organization 1] emails . . . they deal with Foundation, allegedly.”

            b.        On or about September 18, 2016, STONE sent a text message to Person 2 that said,

                      “I am e-mailing u a request to pass on to [the head of Organization 1],” and then

                      emailed Person 2 an article with allegations against then-candidate Clinton related

                      to her service as Secretary of State. STONE added, “Please ask [the head of

                      Organization 1] for any State or HRC e-mail from August 10 to August 30—

                      particularly on August 20, 2011 that mention [the subject of the article] or confirm

                      this narrative.”

            c.        On or about September 19, 2016, STONE texted Person 2 again, writing “Pass my

                      message . . . to [the head of Organization 1].” Person 2 responded, “I did,” and the

                      next day Person 2, on an email blind-copied to STONE, forwarded the request to

                      an attorney who had the ability to contact the head of Organization 1.

          STONE’s False and Misleading Testimony About Communications with His Identified
                                            Intermediary

    31.     During his HPSCI testimony, STONE was asked repeatedly about his communications

    with the person he identified as his intermediary. STONE falsely and misleadingly stated that he

    had never communicated with his intermediary in writing in any way. During one exchange,

    STONE falsely and misleadingly claimed only to have spoken with the intermediary

    telephonically:

                      Q:      [H]ow did you communicate with the intermediary?
                      A:      Over the phone.
                      Q:      And did you have any other means of communicating with
                              the intermediary?
                      A:      No.
                      Q:      No text messages, no – none of the list, right?

                                                       15
Case 0:20-cv-61912-AMC    Document 53
            Case 1:19-cr-00018-ABJ    Entered1onFiled
                                    Document     FLSD  Docket 12/04/2020
                                                      01/24/19            Page 63 of 126
                                                               Page 16 of 24



                   A:     No.

    Later during his testimony, STONE again falsely denied ever communicating with his

    intermediary in writing:

                   Q:     So you never communicated with your intermediary in
                          writing in any way?
                   A:     No.
                   Q:     Never emailed him or texted him?
                   A:     He’s not an email guy.
                   Q:     So all your conversations with him were in person or over
                          the phone.
                   A:     Correct.

    32.    In truth and in fact, as described above, STONE and Person 2 (who STONE identified to

    HPSCI as his intermediary) engaged in frequent written communication by email and text

    message. STONE also engaged in frequent written communication by email and text message

    with Person 1, who also provided STONE with information regarding Organization 1.

    33.    Written communications between STONE and Person 1 and between STONE and Person 2

    continued through STONE’s HPSCI testimony. Indeed, on or about September 26, 2017—the day

    that STONE testified before HPSCI and denied having ever sent or received emails or text

    messages from Person 2—STONE and Person 2 exchanged over thirty text messages.

    34.    Certain electronic messages between STONE and Person 1 and between STONE and

    Person 2 would have been material to HPSCI. For example:

           a.      In or around July 2016, STONE emailed Person 1 to “get to” the head of

                   Organization 1 and obtain the pending emails.

           b.      In or around September 2016, STONE sent messages directing Person 2 to pass a

                   request to the head of Organization 1.

           c.      On or about January 6, 2017, Person 2 sent STONE an email that had the subject


                                                   16
Case 0:20-cv-61912-AMC    Document 53
            Case 1:19-cr-00018-ABJ    Entered1onFiled
                                    Document     FLSD  Docket 12/04/2020
                                                      01/24/19            Page 64 of 126
                                                               Page 17 of 24



                  line “Back channel bs.” In the email, Person 2 wrote, “Well I have put together

                  timelines[] and you [] said you have a back-channel way back a month before I had

                  [the head of Organization 1] on my show . . . I have never had a conversation with

                  [the head of Organization 1] other than my radio show . . . I have pieced it all

                  together . . . so you may as well tell the truth that you had no back-channel or there’s

                  the guy you were talking about early August.”

     STONE’s False and Misleading Testimony About Communications with the Trump Campaign

    35.    During his HPSCI testimony, STONE was asked, “did you discuss your conversations with

    the intermediary with anyone involved in the Trump campaign?” STONE falsely and misleadingly

    answered, “I did not.” In truth and in fact, and as described above, STONE spoke to multiple

    individuals involved in the Trump Campaign about what he claimed to have learned from his

    intermediary to Organization 1, including the following:

           a.     On multiple occasions, STONE told senior Trump Campaign officials about

                  materials possessed by Organization 1 and the timing of future releases.

           b.     On or about October 3, 2016, STONE wrote to a supporter involved with the Trump

                  Campaign, “Spoke to my friend in London last night. The payload is still coming.”

           c.     On or about October 4, 2016, STONE told a high-ranking Trump Campaign official

                  that the head of Organization 1 had a “[s]erious security concern” but would release

                  “a load every week going forward.”

      Attempts to Prevent Person 2 from Contradicting STONE’s False Statements to HPSCI

    36.    On or about October 19, 2017, STONE sent Person 2 an excerpt of his letter to HPSCI that

    identified Person 2 as his “intermediary” to Organization 1. STONE urged Person 2, if asked by

    HPSCI, to falsely confirm what STONE had previously testified to, including that it was Person 2



                                                    17
Case 0:20-cv-61912-AMC    Document 53
            Case 1:19-cr-00018-ABJ    Entered1onFiled
                                    Document     FLSD  Docket 12/04/2020
                                                      01/24/19            Page 65 of 126
                                                               Page 18 of 24



    who provided STONE with the basis for STONE’s early August 2016 statements about contact

    with Organization 1. Person 2 repeatedly told STONE that his testimony was false and told him

    to correct his testimony to HPSCI. STONE did not do so. STONE then engaged in a prolonged

    effort to prevent Person 2 from contradicting STONE’s false statements to HPSCI.

    37.    In or around November 2017, Person 2 received a request from HPSCI to testify voluntarily

    before the committee. After being contacted by HPSCI, Person 2 spoke and texted repeatedly with

    STONE. In these discussions, STONE sought to have Person 2 testify falsely either that Person 2

    was the identified intermediary or that Person 2 could not remember what he had told STONE.

    Alternatively, STONE sought to have Person 2 invoke his Fifth Amendment right against self-

    incrimination. For example:

           a.     On or about November 19, 2017, in a text message to STONE, Person 2 said that

                  his lawyer wanted to see him (Person 2). STONE responded, “‘Stonewall it. Plead

                  the fifth. Anything to save the plan’ . . . Richard Nixon.” On or about November

                  20, 2017, Person 2 informed HPSCI that he declined HPSCI’s request for a

                  voluntary interview.

           b.     On or about November 21, 2017, Person 2 texted STONE, “I was told that the house

                  committee lawyer told my lawyer that I will be getting a subpoena.” STONE

                  responded, “That was the point at which your lawyers should have told them you

                  would assert your 5th Amendment rights if compelled to appear.”

           c.     On or about November 28, 2017, Person 2 received a subpoena compelling his

                  testimony before HPSCI. Person 2 informed STONE of the subpoena.

           d.     On or about November 30, 2017, STONE asked Person 1 to write publicly about

                  Person 2. Person 1 responded, “Are you sure you want to make something out of



                                                  18
Case 0:20-cv-61912-AMC    Document 53
            Case 1:19-cr-00018-ABJ    Entered1onFiled
                                    Document     FLSD  Docket 12/04/2020
                                                      01/24/19            Page 66 of 126
                                                               Page 19 of 24



                  this now? Why not wait to see what [Person 2] does. You may be defending

                  yourself too much—raising new questions that will fuel new inquiries. This may

                  be a time to say less, not more.” STONE responded by telling Person 1 that

                  Person 2 “will take the 5th—but let’s hold a day.”

           e.     On multiple occasions, including on or about December 1, 2017, STONE told

                  Person 2 that Person 2 should do a “Frank Pentangeli” before HPSCI in order to

                  avoid contradicting STONE’s testimony. Frank Pentangeli is a character in the film

                  The Godfather: Part II, which both STONE and Person 2 had discussed, who

                  testifies before a congressional committee and in that testimony claims not to know

                  critical information that he does in fact know.

           f.     On or about December 1, 2017, STONE texted Person 2, “And if you turned over

                  anything to the FBI you’re a fool.” Later that day, Person 2 texted STONE, “You

                  need to amend your testimony before I testify on the 15th.” STONE responded, “If

                  you testify you’re a fool. Because of tromp I could never get away with a certain

                  [sic] my Fifth Amendment rights but you can. I guarantee you you are the one who

                  gets indicted for perjury if you’re stupid enough to testify.”

    38.    On or about December 12, 2017, Person 2 informed HPSCI that he intended to assert his

    Fifth Amendment privilege against self-incrimination if required to appear by subpoena. Person 2

    invoked his Fifth Amendment privilege in part to avoid providing evidence that would show

    STONE’s previous testimony to Congress was false.

    39.    Following Person 2’s invocation of his Fifth Amendment privilege not to testify before

    HPSCI, STONE and Person 2 continued to have discussions about the various investigations into

    Russian interference in the 2016 election and what information Person 2 would provide to



                                                    19
Case 0:20-cv-61912-AMC    Document 53
            Case 1:19-cr-00018-ABJ    Entered1onFiled
                                    Document     FLSD  Docket 12/04/2020
                                                      01/24/19            Page 67 of 126
                                                               Page 20 of 24



    investigators.   During these conversations, STONE repeatedly made statements intended to

    prevent Person 2 from cooperating with the investigations. For example:

           a.        On or about December 24, 2017, Person 2 texted STONE, “I met [the head of

                     Organization 1] for f[i]rst time this yea[r] sept 7 . . . docs prove that. . . . You should

                     be honest w fbi . . . there was no back channel . . . be honest.” STONE replied

                     approximately two minutes later, “I’m not talking to the FBI and if your smart you

                     won’t either.”

           b.        On or about April 9, 2018, STONE wrote in an email to Person 2, “You are a rat.

                     A stoolie. You backstab your friends-run your mouth my lawyers are dying Rip

                     you to shreds.” STONE also said he would “take that dog away from you,”

                     referring to Person 2’s dog. On or about the same day, STONE wrote to Person 2,

                     “I am so ready. Let’s get it on. Prepare to die [expletive].”

           c.        On or about May 21, 2018, Person 2 wrote in an email to STONE, “You should

                     have just been honest with the house Intel committee . . . you’ve opened yourself

                     up to perjury charges like an idiot.” STONE responded, “You are so full of

                     [expletive]. You got nothing. Keep running your mouth and I’ll file a bar

                     complaint against your friend [the attorney who had the ability to contact the head

                     of Organization 1].”




                                                         20
Case 0:20-cv-61912-AMC    Document 53
            Case 1:19-cr-00018-ABJ    Entered1onFiled
                                    Document     FLSD  Docket 12/04/2020
                                                      01/24/19            Page 68 of 126
                                                               Page 21 of 24



                                            COUNT ONE
                                      (Obstruction of Proceeding)

    40.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

    if fully set forth herein.

    41.     From in or around May 2017 through at least December 2017, within the District of

    Columbia and elsewhere, the defendant ROGER JASON STONE, JR., corruptly influenced,

    obstructed, impeded, and endeavored to influence, obstruct, and impede the due and proper

    exercise of the power of inquiry under which any inquiry and investigation is being had by either

    House, and any committee of either House and any joint committee of the Congress, to wit:

    STONE testified falsely and misleadingly at a HPSCI hearing in or around September 2017;

    STONE failed to turn over and lied about the existence of responsive records to HPSCI’s requests

    about documents; STONE submitted and caused to be submitted a letter to HPSCI falsely and

    misleadingly describing communications with Person 2; and STONE attempted to have Person 2

    testify falsely before HPSCI or prevent him from testifying.

            All in violation of Title 18, United States Code, Sections 1505 and 2.




                                                    21
Case 0:20-cv-61912-AMC    Document 53
            Case 1:19-cr-00018-ABJ    Entered1onFiled
                                    Document     FLSD  Docket 12/04/2020
                                                      01/24/19            Page 69 of 126
                                                               Page 22 of 24



                                     COUNTS TWO THROUGH SIX
                                         (False Statements)

    42.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

    if fully set forth herein.

    43.     On or about September 26, 2017, within the District of Columbia and elsewhere, in a matter

    within the jurisdiction of the legislative branch of the Government of the United States, the

    defendant ROGER JASON STONE, JR., knowingly and willfully made and caused to be made

    materially false, fictitious, and fraudulent statements and representations, to wit:

                           Count                                       False Statement

                                 2                      STONE testified falsely that he did not have
                                                        emails with third parties about the head of
                                                        Organization 1, and that he did not have any
                                                        documents, emails, or text messages that refer
                                                        to the head of Organization 1.

                                 3                      STONE testified falsely that his August 2016
                                                        references to being in contact with the head of
                                                        Organization     1    were     references    to
                                                        communications with a single “go-between,”
                                                        “mutual friend,” and “intermediary,” who
                                                        STONE identified as Person 2.

                                 4                      STONE testified falsely that he did not ask the
                                                        person he referred to as his “go-between,”
                                                        “mutual friend,” and “intermediary,” to
                                                        communicate anything to the head of
                                                        Organization 1 and did not ask the
                                                        intermediary to do anything on STONE’s
                                                        behalf.

                                 5                      STONE testified falsely that he and the person
                                                        he referred to as his “go-between,” “mutual
                                                        friend,” and “intermediary” did not
                                                        communicate via text message or email about
                                                        Organization 1.

                                 6                      STONE testified falsely that he had never
                                                        discussed his conversations with the person he
                                                        referred to as his “go-between,” “mutual

                                                     22
Case 0:20-cv-61912-AMC    Document 53
            Case 1:19-cr-00018-ABJ    Entered1onFiled
                                    Document     FLSD  Docket 12/04/2020
                                                      01/24/19            Page 70 of 126
                                                               Page 23 of 24



                           Count                                      False Statement

                                                       friend,” and “intermediary” with anyone
                                                       involved in the Trump Campaign.


            All in violation of Title 18, United States Code, Sections 1001(a)(2) and 2.




                                            COUNT SEVEN
                                          (Witness Tampering)

    44.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

    if fully set forth herein.

    45.     Between in or around September 2017 and present, within the District of Columbia and

    elsewhere, the defendant ROGER JASON STONE, JR., knowingly and intentionally corruptly

    persuaded and attempted to corruptly persuade another person, to wit: Person 2, with intent to

    influence, delay, and prevent the testimony of any person in an official proceeding.

            All in violation of Title 18, United States Code, Section 1512(b)(1).




                                                         ________________________
                                                         Robert S. Mueller, III
                                                         Special Counsel
                                                         U.S. Department of Justice


    A TRUE BILL:



    ________________________
    Foreperson




                                                    23
Case 0:20-cv-61912-AMC    Document 53
            Case 1:19-cr-00018-ABJ    Entered1onFiled
                                    Document     FLSD  Docket 12/04/2020
                                                      01/24/19            Page 71 of 126
                                                               Page 24 of 24



    Date: January 24, 2019




                                           24
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 72 of 126




                       EXHIBIT 3
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 73 of 126




                               KLAYMAN LAW GROUP
                                   A PROFESSIONAL ASSOCIATION
    Larry Klayman, Esq.              7050 W. Palmetto Park Road                   Tel: 561-558-5336
                                        Boca Raton FL 33433

    Via Email and Mail

    November 9, 2020

    Marc J. Randazza, Esq.
    Randazza Legal Group, PLLC
    2764 Lake Sahara Drive, Suite 109
    Las Vegas, NV 89117
    ecf@randazza.com; mjr@randazza.com

    Counsel for the Infowars Defendants

    Robert Buschel, Esq.
    100 Southeast Third Ave Suite 1300
    Fort Lauderdale FL 33394
    buschel@bglaw-pa.com

    Counsel for Defendant Stone


    Re:    Further Notice Pursuant to Florida Statute §770.01

    With full reservation of rights, and though Defendants have already been on notice of the the
    false and misleading defamatory statements at issue for over well over a year and one-half, this
    letter serves as further notice under Florida Statute §770.01 that the statements made on or about
    January 18, 2019 on Infowars, during an episode of “The War Room” with Owen Shroyer
    contained false and defamatory statements about me. This moots out any incorrect claim that the
    statute was not satisfied. Your clients now have an additional five days to retract the false and
    misleading defamatory statements set forth below, as well as to make an on-air apology.

    Specifically, the defamatory statements are:

           “He’s (Klayman) never actually won a courtroom victory in his life.”

           “He (Klayman) was ousted at Judicial Watch. Ask Tom Fitton [the current
           president of Judicial Watch] why he left. He was ‘ousted’ because of a ‘sexual
           harassment complaint.’”

           He’sv(Klayman) incompetent, he’s a numbskull, he’s an idiot, he’s an egomaniac,
           and he could be the single worst lawyer in America. With him as Jerry Corsi’s
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 74 of 126




           lawyer, Corsi may get the electric chair. So your idea that he’s a good guy is
           entirely wrong”

           Klayman is a “piece of garbage.”

           “For those people out there who think…that Larry Klayman’s IQ is higher than
           70, you’re wrong…”

    I again demand a formal, on-air retraction of these false and defamatory statements, along with
    an on-air apology within 5 days, as this could serve to mitigate in some small way the
    considerable damage which was inflicted on me.

    Govern yourselves accordingly.

                                                              Sincerely,


                                                              Larry Klayman, Esq.
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 75 of 126




                                KLAYMAN LAW GROUP
                                    A PROFESSIONAL ASSOCIATION
    Larry Klayman, Esq.               7050 W. Palmetto Park Road                   Tel: 561-558-5336
                                         Boca Raton FL 33433

    Via Email and Mail

    November 10, 2020

    David S. Wachen, Esq.
    Wachen LLC
    11605 Montague Court
    Potomac, MD 20854
    david@wachenlaw.com

    Counsel for David Jones

    Re:    Further Notice Pursuant to Florida Statute §770.01

    With full reservation of rights, and though Defendant David Jones has already been on notice of
    the the false and misleading defamatory statements at issue for over well over a year and one-
    half, this letter serves as further notice under Florida Statute §770.01 that the statements made on
    or about January 18, 2019 on Infowars, during an episode of “The War Room” with Owen
    Shroyer contained false and defamatory statements about me. This moots out any incorrect claim
    that the statute was not satisfied. Your client now has an additional five days to retract the false
    and misleading defamatory statements set forth below, as well as to make an on-air apology.

    Specifically, the defamatory statements are:

           “He’s (Klayman) never actually won a courtroom victory in his life.”

           “He (Klayman) was ousted at Judicial Watch. Ask Tom Fitton [the current
           president of Judicial Watch] why he left. He was ‘ousted’ because of a ‘sexual
           harassment complaint.’”

           He’sv(Klayman) incompetent, he’s a numbskull, he’s an idiot, he’s an egomaniac,
           and he could be the single worst lawyer in America. With him as Jerry Corsi’s
           lawyer, Corsi may get the electric chair. So your idea that he’s a good guy is
           entirely wrong”

           Klayman is a “piece of garbage.”

           “For those people out there who think…that Larry Klayman’s IQ is higher than
           70, you’re wrong…”
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 76 of 126




    I again demand a formal, on-air retraction of these false and defamatory statements, along with
    an on-air apology within 5 days, as this could serve to mitigate in some small way the
    considerable damage which was inflicted on me.

    Govern yourselves accordingly.

                                                              Sincerely,


                                                              Larry Klayman, Esq.
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 77 of 126




                       EXHIBIT 4
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 78 of 126



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

   LARRY KLAYMAN

                          Plaintiff

                  v.
                                                        Case Number:    0:20-cv-61912
   INFOWARS, LLC et. al

                         Defendants.


                           SWORN AFFIDAVIT OF LARRY KLAYMAN

          I, Larry Klayman, being over eighteen years of age and duly competent to testify, hereby

   swear and affirm as follows:

               FACTS PERTAINING TO MY BACKGROUND AND DEFAMATION

          1.      I have personal knowledge of the following facts and if called upon as a witness,

   could testify competently thereto.

          2.      In 1973, I graduated from Duke University where I majored in political science and

   French literature. I excelled academically and graduated with honors.

          3.      I then matriculated at Emory Law School where I excelled academically and

   graduated in 1977. While in law school, I worked as an intern at the U.S. International Trade

   Commission, the Georgia Attorney General and the U.S. Attorney for the Northern District of

   Georgia.

          4.      I passed The Florida Bar the first time I took the exam.

          5.      I passed all bar exams on my first attempt, including the District of Columbia Bar.

          6.      I began my legal career in this circuit in Miami, Florida as an associate for

   Blackwell, Walker, Gray, Roberts, Flick & Hoehl (“Blackwell”), which was then the largest and

   arguably the most prestigious law firm in Miami, Florida. I was admitted into The Florida Bar


                                                    1
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 79 of 126



   having been sworn in on December 7, 1977. I have practiced law in this circuit continuously and

   extensively throughout my forty-three-year career and have active cases pending in this circuit and

   elsewhere in Florida, including during the period that I was a trial attorney for the U.S.

   Department of Justice’s (“DOJ”) Antitrust Division, from 1980 to 1982, where I was assigned

   litigation in this circuit, where I was later a candidate for U.S. Attorney, the post eventually having

   been given to the roommate of Jeb Bush in college by President George H. W. Bush.

          7.      I conceived of and founded Judicial Watch, Inc. (“Judicial Watch”) in 1994, a

   public interest group that’s mission was to investigate and prosecute government corruption and

   abuse. I was the Chairman, General Counsel, and Corporate Treasurer of Judicial Watch until I

   voluntarily departed in 2003 to run as a candidate for the U.S. Senate in Florida in the Republican

   primary election.

          8.      In 1998, during the time I ran Judicial Watch, I hired Thomas J. Fitton (“Fitton”) as

   my contract assistant. I later appointed him president of the organization I founded.

          9.      In September of 2003, I voluntarily departed from Judicial Watch to run for the

   U.S. Senate in Florida. At the time I left Judicial Watch, I learned that Fitton had never graduated

   from college, which he had told me he had when I initially hired him.

          10.     Contrary to Defendant Roger Stone’s (“Stone”) and Defendants Infowars LLC,

   Free Speech Systems LLC, Alex Jones, David Jones, and Owen Shroyer (the “Infowars

   Defendants”) false and defamatory publications, I have enjoyed many successes in my career as a

   lawyer, many of which have been brought to the attention of the public by complimentary

   newspapers, magazines, editorials and journals.

          11.     As shown in the Affidavit of Kelly Morales, attached to the Amended Complaint as

   Exhibit 1, David Jones runs Infowars with Alex Jones and is intricately and intimately involved

   the Infowars Defendants’ numerous defamatory and otherwise improper and illegal actions.


                                                     2
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 80 of 126



          12.     For example, I practiced law at Blackwell with my supervising partners Paul Larkin

   and Layton Mank and participating in winning product liability cases as defense counsel for

   Blackwell including cases involving Raleigh bicycles, pharmaceutical drugs manufactured by

   Burroughs-Welcome, and allegedly misdiagnosed cancer victims, and other personal injury and

   medical malpractice cases. Additionally, I handled lawsuits in admiralty.

          13.     I left Blackwell to join the DOJ as a trial lawyer, prosecutor and defense lawyer in

   late 1979. During my time at the DOJ, I had many victories in the courtroom as well as favorable

   settlements for the government, i.e., such as for the Consumer Affairs Section of the Antitrust

   Division over misbranded, adulterated food and drug products including fruit drinks and

   prophylactics for the Food & Drug Administration (“FDA”) and successful seizures and criminal

   prosecutions of dangerous products on behalf of the Consumer Product Safety Commission

   (“CPSC”) such as slant-sided refuse bins, flammable children’s sleepwear, and intraocular lens

   implants for cataract patients.

          14.     Importantly, I was also on the trial team that successfully broke up the AT&T

   monopoly – creating competition in the telecommunications industry. I left the DOJ in late 1981.

          15.     Then, working as an international trade lawyer for Busby, Rehm & Leonard and

   after a few years having founded my own firm The Law Offices of Larry E. Klayman, later named

   Klayman & Associates, P.C., I won countervailing duty and antidumping duty cases concerning

   steel from South Africa, garden furniture from Italy, musical instrument pads from Italy, coffee

   filters from Brazil, key limes from Peru, fireworks from China and a host of other product imports.

   I represented both importers and exporters. (While at Busby, Rehm & Leonard, I also took some

   months on hiatus and worked in the Competition Directorate (DG-4) of the Commission of the

   European Communities Section (“E.C.”).




                                                    3
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 81 of 126



          16.     Later, with my law firm, I won Section 337 unfair trade practice cases at the U.S.

   International Trade Commission (“USITC”) concerning tennis rackets from Belgium, power tools

   from Taiwan, luggage from Taiwan, mass spectrometers from France, jam from Belgium, and

   machine tools from Brazil. I won a landmark case concerning recloseable plastic bags, which

   broke the patents of Minigrip and Dow Corning, Minigrip’s licensee. That case victory opened up

   competition for zip lock bags, a multi-trillion dollar industry.

          17.     There was also an USITC patent case, pursuant to Section 337, which I litigated

   and won involving motorcycle helmets and won other antidumping and countervailing duty cases

   before the Commerce Department and USITC concerning fire protection products and scuba

   diving neoprene body suits.

          18.     I also won a Section 302 case involving paper from Brazil.

          19.     All of the Section 337 cases were judge-tried and I won every one of them.

          20.     I won a jury trial against Makita over power tools, another jury trial against a

   domestic manufacturer of removable swimming pools for my client Remova Pool Fence Co., and

   yet another jury trial for my client, Maccaferri, on a contract dispute. These are only some of the

   jury trials I won during my early career.

          21.     Because of my work during the time I ran Judicial Watch, a court ruled that

   President William Clinton committed a crime during the Filegate litigation. I also triggered the

   famous Chinagate scandal in a Freedom of Information Act, 5 U.S.C. § 552 et seq. case, which

   gave rise to Judicial Watch ultimately being awarded almost a million dollars. I filed cases which

   ended Bill and Hillary Clinton’s attempted illegal purchase at below market rates for their

   mortgage of their home at Chappaqua, New York and ended the illegal payment of legal fees to

   the Clintons by State Farm, which was alleged to be a form of bribery. I also participated in the

   famous Gore v. Bush litigation in Tallahassee, Florida that settled the 2000 presidential elections


                                                      4
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 82 of 126



   by the U.S Supreme Court. I also brought a case under the Foreign Agents Registration Act

   (“FARA”) over the Cheney Energy Task Force that made its way to the U.S. Supreme Court.

          22.     I brought a case for Jose Basulto of Brothers to the Rescue in this Court, which

   resulted in a $1.8 million judgment against the Republic of Cuba for shooting down Brothers to

   the Rescue planes, and I represented the Miami family of Elian Gonzales and other victims of

   Fidel Castro, such as journalists who were jailed by Castro for their political beliefs. In this regard,

   I not only filed criminal complaints for these victims against Fidel Castro in Belgium courts, but

   also lobbied and testified in both Italian and French in Italy and France, as I am fluent in both

   languages, before various European parliaments to increase economic sanctions on Cuba for abuse

   of human rights. I also lobbied the European Union in Brussels, Belgium for increased sanctions

   on Cuba.

          23.     On December 16, 2013, Judge Richard J. Leon granted my request for a

   preliminary injunction in my case against the National Security Agency (“NSA”) and the Obama

   administration, when Judge Leon found for the first time in history that the collection of metadata

   telephony records by the NSA was likely unconstitutional.

          24.     Because of that ruling, Congress enacted the USA Freedom Act, which sought to

   end illegal and unconstitutional mass surveillance by government intelligence agencies and the

   Federal Bureau of Investigation (“FBI”).

          25.     I obtained a jury verdict in this Court, U.S. District Court for the Southern District

   of Florida, against my former public interest group Judicial Watch, which was then run by Fitton,

   for maliciously defaming me in the amount of $181,000, which included punitive damages.

          26.     My client Sheriff Joe Arpaio and I were the first to challenge former President

   Obama’s unconstitutional executive amnesty for over 5 million illegal aliens and were ultimately

   successful, along with 25 other attorneys general, in front of the U.S. Supreme Court.


                                                      5
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 83 of 126



          27.     It was my efforts that prevented Dr. Jerome Corsi (“Dr. Corsi”) from getting

   indicted, first because he told the truth and did not engage in witness tampering and threaten to kill

   a witness such as Randy Credico, as Stone did, and second because of my legal skills and acumen.

   Dr. Corsi was a material witness in the Russian Collusion investigation by Special Counsel Robert

   Mueller (“Mueller”) and is listed as a material witness as Person 1 in Stone’s Mueller indictment.

          28.     I have had many other successes in addition to the above-listed victories.

          29.     I myself authored a book titled “Whores: Why and How I Came to Fight the

   Establishment” published in 2009. In it, I wrote about my unfortunate experience with Stone. See

   Exhibit A. I authored this book myself without a ghostwriter and I came runner-up at an

   International Book Fair. It also still has a review on www.Barnesandnoble.com of 4.5 stars out of

   the maximum 5 stars.

          30.     Upon its publication, Jack Cashill, the author of “Ron Brown’s Body” had this to

   say about me: “That Time magazine has yet to name Larry Klayman ‘Man of the Year’ is a failure

   of Time, not Klayman’s. The work he and Judicial Watch did on the Brown case is stunning.” See

   Exhibit B.

          31.     Joseph Farah, the founder of WorldNetDaily.com, had this to say about me: “Larry

   Klayman is my hero because he has integrity – enough to prevent him from blind loyalty to party

   or ideology . . . That’s because he is fearless and relentless in the pursuit of justice . . . There were

   other men like Larry early in American history. Their names were Washington, Jefferson,

   Madison and Henry. See Exhibit B.

          32.     Louis Jacobson of the National Journal said this of me: “ . . . through his challenge

   of secrecy rules, Larry Klayman has become a force in Washington. See Exhibit B.




                                                      6
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 84 of 126



          33.     Bill Moyers, of “Now” PBS, said this: “. . . his idea of fun is trying to kick down a

   door some public official has marked secret . . . Larry Klayman is himself a conservative, but

   there’s nothing partisan bout his indignation.”

          34.     Frank Rich, famed columnist for “The New York Times” said this: “Larry . . . I

   appreciate your own maverick – if we can still use that word! – thinking and stands.”

          35.     My new book, It Takes a Revolution: Forget the Scandal Industry has garnered the

   following advance praise:

          Larry Klayman is a fearless advocate who defeated special counsel Mueller’s ‘deep
          state’ attempt to have me testify against President Trump by threatening me with
          prosecution if I did not lie under oath. I am eternally grateful to him! He is a true
          champion of justice! —Dr. Jerome Corsi, New York Times Bestselling Author

          Larry Klayman is a uniquely public-spirited lawyer. He has never lost sight of the
          fact that the responsible activity of individual citizens, seriously seeking to exercise
          their God-endowed rights, is the indispensable energy source for all our institutions
          of self-government.—Ambassador Alan L. Keyes, Former UN Ambassador and
          Presidential Candidate

          That Time magazine has yet to name Larry Klayman ‘Man of the Year’ is a failure
          of Time, not Klayman’s —Jack Cashill, Bestselling Author of Ron Brown’s Body

          “While others talk of corruption and injustice in our federal courts, Larry Klayman
          is a man who has done something about it. As founder of Judicial Watch and
          Freedom Watch, Larry Klayman became a household name to those of us who
          want to stop the runaway power of federal judges and restore honesty and integrity
          to our federal court system. Echoing the sentiments of our Founding Fathers like
          Thomas Jefferson and James Madison, Larry Klayman has fought for a return to
          the principles and foundation of our Constitutional Republic wherein people are the
          source of all power. With over forty years of experience in the practice of law,
          Larry Klayman has represented defendants across America in defense of their right
          to ‘life, liberty, and the pursuit of happiness.’ Larry is a valiant warrior for truth
          and justice, and a man I am proud to call my friend. I hope that you will enjoy his
          noble work, It Takes a Revolution: Forget the Scandal Industry!” —Chief Justice
          Roy Moore

          “Larry Klayman is my hero because he has integrity—enough to prevent him from
          blind loyalty to party or ideology...That’s because he is fearless and relentless in
          the pursuit of justice... There were other men like Larry early in American history.
          Their names were Washington, Jefferson, Madison, and Henry.”—Joseph Farah,
          CEO, www.wnd.com


                                                     7
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 85 of 126




          “Larry Klayman stood in the stead for my family and me under very trying
          circumstances. He is persistent, loyal, and a great believer in the Constitution, as
          my sons and I are as well. I respect his wisdom and strength and cherish his
          friendship.” —Cliven Bundy, Nevada Rancher

          “Klayman’s work It Takes a Revolution: Forget the Scandal Industry! is brilliant,
          however unorthodox. But Larry is always right!” —Ben Stein, Lawyer, Actor,
          Writer

          “As the father of Navy SEAL Ty Woods, who was killed at Benghazi, I highly
          recommend this book. Just as Ty was a warrior as a Navy SEAL, as a fellow
          lawyer and as his friend I can attest to Larry being a warrior in the courtroom.” —
          Charles Woods, Father of Navy SEAL Ty Woods

          “I admire Larry, because he is first and foremost a patriot. He not only believes in
          the words of the Constitution, he practices those words in all of his endeavors. He
          was there when I needed him.” —Laura Luhn, Sexual Abuse Victim of Roger Ailes

          “Larry Klayman is one of the most principled and intellectual minds in the world of
          litigation. He believes in fighting for justice at all costs to protect our constitutional
          freedoms! I am honored to be able to call him a friend and mentor. God brings
          people into your life for different reasons. I believe that God connected us because
          he wanted me to have a big brother to encourage me to maximize my potential and
          guide me in the right direction. Thank you, Larry!” —Sergeant Demetrick Pennie,
          President of the Dallas Fallen Officer Foundation

          “Larry Klayman was the only attorney who had the guts to stand beside us and go
          against the government to get answers when our son, Michael, was killed in
          Afghanistan aboard Extortion 17 on 08/06/2011. Larry is a bulldog in the
          courtroom! He helped us win against the NSA, the first time in American history!”
          —Charles Strange, Gold Star Father of PO1 Michael Strange (DEVGRU) Exhibit
          B.

          36.     These are just a few of the accolades I have received over the years from

   conservatives and liberals alike, who appreciate and admire my work. See my biography attached

   as Exhibit C and incorporated herein by reference; see also Exhibit D, “Larry Klayman, the One

   Man Tea Party” which attributes the genesis of the Tea Party to me.

          37.     I am now the founder, Chairman and General Counsel of Freedom Watch, Inc.,

   which has the mission of investigating and prosecuting government corruption and abuse through

   legal advocacy. I also am in private practice with The Klayman Law Group, P.A., which is a


                                                      8
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 86 of 126



   Florida professional association aka a “P.A.” I am unique as a public interest advocate. I am a

   columnist for World Net Daily and have had about 500+ columns published over the last 10 years.

   I have also been a columnist for Newsmax through a blog titled “Klayman’ Court” and in addition

   to my books “It Takes a Revolution: Forget the Scandal Industry!” and “Whores: How and Why I

   Came to Fight the Establishment!”, I also published two other books: “Fatal Neglect” and “Essays

   of a Mad Man.” I also have my own syndicated radio show and daily podcasts with Radio

   America called “Special Prosecutor with Larry Klayman.”

          38.    Each of the Defendants, Alex Jones, David Jones, Owen Shroyer, Free Speech and

   Infowars, is intimately familiar with my background, qualifications and successes as a public

   interest and private attorney. For this reason, I was previously invited to appear on Infowars on

   many occasions before Defendants decided – at the direction of and in concert Roger Stone as

   joint tortfeasors– to defame, harm, unfairly compete with and tortiously interfere with my client,

   Dr. Corsi and me.

                       MY EXPERIENCE WITH STONE AND INFOWARS

          39.    I met Stone at the Old Ebbitt Grill in Washington, D.C. in 1988 while he was a

   partner with Paul Manafort and others and was working as a lobbyist for the firm Black, Manafort,

   Stone, & Kelly.

          40.    Stone was a “political consultant” who claimed to help get presidents and other

   politicians elected. The firm made money by then lobbying the very men they put in office.

          41.    Stone backed Republican candidate Jack Kemp for President and he recommended

   that I be put on the executive finance committee, which also included Donald J. Trump.

          42.    Because Stone knew of my successes and capabilities as a private lawyer, he told

   me that he had recommended me for U.S. Attorney when George Bush was President in 1992.




                                                   9
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 87 of 126



          43.     In 1996, at a Republican Convention in San Diego, California, Stone was filmed at

   a “toga party” with his wife at a “swingers party.”

          44.     The media at the time went after Stone because of his alleged participation in the

   “sex party” and created a scandal.

          45.     The media alleged at the time that Stone solicited sex half-naked, and that there

   was a picture of Stone in a compromising position to back up the story.

          46.     Stone contacted me and, because he knew my capabilities and acumen as a lawyer,

   retained me to represent him to get the media to cease what he claimed then was a smear

   campaign.

          47.     I successfully got the media to back off Stone through my skill as a lawyer and

   Stone was grateful.

          48.     I maintained in sporadic contact with Stone until 2003 when I told him of my plans

   to voluntarily leave Judicial Watch and run for the U.S. Senate.

          49.     There were confirmed rumors that Senator Bob Graham would retire from the U.S

   Senate well before he announced his retirement in November 2003. Stone traveled in Republican

   and political circles and knew that the Senator would be retiring in early to mid 2003.

          50.     Thus, I was in contact with Stone in early to mid 2003, having been put in contact

   with him by Scott Reed, then Chief of Staff to Jack Kemp, who then was Secretary of Housing

   and Urban Development, and Stone was made aware by Scott Reed that I intended to run for the

   U.S. Senate to fill Bob Graham’s seat.

          51.     As I was a newcomer to politics, it would have been virtually impossible for me to

   beat Bob Graham, the incumbent, given the privileges and name recognition an incumbent

   receives, unless he or she is enmeshed in a major scandal. Senator Bob Graham was never

   enmeshed in such scandal.


                                                    10
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 88 of 126



          52.     Because he was aware of my prior successes at Judicial Watch and before, Stone

   wanted to work with me as my U.S. Senate campaign manager. During this time, the spring,

   summer, and fall of 2003, and in preparation for my U.S. Senate run, Stone researched and kept

   books and records of many of my accomplishments. He had several binders (2-3 feet) full of

   information about me and the victories that I had obtained at Judicial Watch and elsewhere, which

   he compiled with his assistant Diane Thorne. Again, because Stone knew of my successes and

   legal political acumen, Stone wanted to be on my team and help me run for the U.S. Senate.

          53.     Stone thus knew of many cases I had won in courtrooms and other legal

   accomplishments and in fact had kept records of successes in a book of my accomplishments.

          54.     Soon after I hired him and during the height of my U.S. Senate campaign, I

   discovered that Stone had a conflict of interest and was working with Al Sharpton, while

   simultaneously working with me. He had agreed to represent me exclusively and I considered Al

   Sharpton to be an unsavory character. He also was not competently running my campaign with a

   staff of his friends which he had hired at great expense to me.

          55.     I let Stone go roughly after about one month of his working with me on my U.S.

   Senate campaign. Shortly after his being let go, Stone and his sidekick Mike Caputo, whom he

   hired on my behalf as the campaign’s press secretary, along with other staff Stone had hired, stole

   thousands of dollars of campaign cell phones and laptops, which I had purchased with my

   personal funds for the campaign.

          56.     I have not spoken to Stone since I parted ways with him in 2003 given this

   experience, other than at a fairly recent deposition of him. 1


   1
    The transcript is available at
   https://empirelegal.reporterbase.com/Contact?ep=cGdtaWQ9Q0NfUlAwMCZmaWxlTm89MTQ5
   OTIy and is incorporated herein by reference


                                                     11
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 89 of 126



           57.     Stone is an individual and citizen of Florida. Special Counsel Robert Mueller

   (“Mueller”) indicted Stone as part of the alleged “Russian Collusion” investigation with seven

   different felony counts, including lying under oath, witness tampering and obstruction of justice

   by threatening to kill a material witness and his service dog.

           58.     Stone acted with actual malice when he published the false, misleading and

   defamatory statements concerning me because he knew they were false or acted with a reckless

   disregard to their truth, as set forth herein.

           59.     Stone not only acted with actual malice when he published the false, misleading

   and defamatory statements concerning me, but he also had motives to maliciously defame me. He

   published the false and misleading statements knowing that they were false or with a reckless

   disregard for their truth. Stone had reason to know that his statements were false.

           60.     The January 18, 2019 InfoWars video, was published, where Stone acted in concert

   with Infowars and other defendants pled in the Amended Complaint in this case. This video was

   this widely published in this district and elsewhere and contained several false, misleading and

   defamatory statements concerning me. As pled in the Amended Complaint, these false and

   defamatory statements include but are not limited to:

           At 1:25, Defendant Stone says, “He’s (Klayman) never actually won a
           courtroom victory in his life.”

           At 1:30, Defendant Stone says, “He (Klayman) was ousted at Judicial Watch.
           Ask Tom Fitton why he left. He was ‘ousted’ because of a ‘sexual harassment
           complaint.’”

           At 1:37, Defendant Stone says, “He’s (Klayman) incompetent, he’s a
           numbskull, he’s an idiot, he’s an egomaniac, and he could be the single worst
           lawyer in America. With him as Jerry Cori’s lawyer, Corsi may get the
           electric chair. So your idea that he’s a good guy is entirely wrong.”

           At 2:01, Defendant Stone published that Plaintiff is “a piece of garbage.”




                                                    12
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 90 of 126



          At 4:11, Defendant Stone says, “For those people out there who think . . . that
          Larry Klayman’s IQ is higher than 70, you’re wrong . . .”

          61.     Stone is aware of many, many victories of mine as he was in charge of putting

   together the book of my accomplishments for fundraising purposes for my U.S. Senate campaign,

   among other reasons.

          62.     As pled in the Amended Complaint, Mr. Klayman “left Judicial Watch voluntarily

   on his own accord in order to run for U.S. Senate in Florida in 2003-2004.” Stone’s false

   revisionist history is therefore a malicious and false statement of fact.

          63.     Furthermore, as the final “nail in the coffin” to the Infowars Defendants’ assertions,

   Thomas Fitton (“Fitton”), under oath, at a deposition in another matter testified that “[y]ou [Mr.

   Klayman] weren’t ousted as a result of a sexual harassment complaint.” Exhibit E. This

   conclusively shows that Defendant Stone, in concert with the Infowars Defendants, published an

   objectively verifiable false statement. Indeed, at the same deposition, Fitton admits to never haven

   spoken to Stone, which shows that Stone simply made this lie up. Exhibit E. Stone admitted under

   oath in a deposition that he did not speak to Fitton about this either, so it is clear that Stone made

   this up to defame me. Exhibit E.

          64.     Since the time I let Stone go as my campaign manager in late 2003, Stone has tried

   to trade off my clients like a “scavenger.” I have warned my clients not to become involved with

   him as, in my opinion and through my experience, Stone is not an honorable, ethical or honest

   person, but in my opinion based on my experience with him a sleazy “bottom feeder.” He has been

   widely and rightly called a self-styled “dirty trickster.” In my opinion, this characterization is

   accurate based on my experience dealing with him. See “Get me Roger Stone” on Netflix,

   https://www.netflix.com/title/80114666. He tried to trade off my clients for his own profit and

   purposes.



                                                     13
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 91 of 126



          65.     When the National Enquirer contacted me in 2018 to get a comment on a story it

   was writing about President Donald Trump and to get my legal opinion on the Mueller

   investigation, I told the reporter not to quote me in the same article as Stone, or any article in

   which he wrote, as Stone wrote for the National Enquirer at the time. The National Enquirer is

   located in South Florida and is apparently close with Stone, a South Florida citizen. I did not want

   to be quoted or associated at all with Stone because I consider him – like others do – to be a self-

   styled dirty trickster who was likely going to be indicted for alleged criminal behavior by Mueller

   and in fact was indicted by Mueller and later convicted, Stone not having put forth even one

   witness on his behalf because he had no defense to the charges.

          66.     In 2018, I also told Alex Jones and his show producers on InfoWars that I did not

   want to appear on any show which included Stone or had ties to Stone, either as a guest or as a

   host, because I strongly felt at the time that Mueller may indict Stone. Stone was at the time a host

   on InfoWars and again is working for and/or with Infowars on its broadcasts and other commercial

   activities in this district, and throughout the nation and internationally.

          67.     I also warned Alex Jones not to release any information – that was potentially

   under seal in the contempt case of Melendrez v. Arpaio, 07-cv-02513 (D. Ariz. 2007) – which he

   may have improperly obtained from Stone or others concerning Dennis Montgomery, another

   whistleblower client of mine who contracted with the U.S. government so it could use his software

   capabilities for intelligence gathering.

          68.     During the criminal trial of my client Cliven Bundy, again to try to scavenge off

   my clients, Stone flew to Las Vegas, Nevada where the Bundys lived and boasted that he could get

   a pardon for Cliven Bundy and his sons. I told Carol Bundy, Cliven’s wife and the sons’ mother,

   to stay away from Stone and she did.




                                                      14
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 92 of 126



            69.   I also warned my then client at the time, Dennis Montgomery, to stay away from

   Stone.

            70.   Stone wanted to – and did – intimate and threaten my client Dr. Corsi since he was

   a material witness in the Mueller investigation as Stone obviously feared that he would testify

   against him to Mueller. Stone feared me as Dr. Corsi’s lawyer as he knew that I know what type of

   person he is and must have thought falsely that my representation of Dr. Corsi was my revenge for

   him having harmed me during my U.S. Senate campaign.

            71.   In sum, Stone tried to trade off my clients and at the time I shut this down every

   time in order to protect my clients from Stone. He also knew that I wanted nothing to do with him

   and I predicted early on in the Russian collusion investigation that Mueller would most likely

   indict Stone because of – in my experience with him – his rank dishonesty and dirty tricks.

            72.   This, in addition to other information that will be uncovered in discovery, supplies

   the motive to maliciously defame me. That he attacks my acumen and ability as a lawyer and

   defamed me personally with false sexual harassment complaint claims is directly related to my

   having kept him away from my clients and my representation of Dr. Corsi, as well as his intent

   and the Infowars Defendants intent and practice to compete unfairly against me, as well as

   tortiously interfere in my various endeavors as pled in the Amended Complaint in this case.

            73.   This vindictive, malicious retaliation by Stone had a logical purpose. He tried to

   intimate and threaten Dr. Corsi and me in order for us not to collaborate with Mueller. We

   obviously did not collaborate with Mueller but Stone is both unstable and unhinged apparently

   paranoid and he tried to prevent collaboration at all costs in order to try to save his own skin. His

   conduct toward us is similar to his conduct toward Material Witness 2 in the Mueller

   investigation, Randy Credico, who he allegedly threatened “Mafioso style” to kill. He even




                                                    15
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 93 of 126



   allegedly threatened to kill Credico’s service dog, for which he was in part indicted. He has also

   threatened Dr. Corsi and me.

                         FACTS PERTAINING TO UNFAIR COMPETITION

           74.     I derive financial benefit from appearing on radio and internet programs as a

   conservative political analysist and media personality, as well as my writings as a columnist and

   author. These endeavors enhance by reputation and good will which derives financial and other

   benefits for me as part of my livelihood.

           75.     I am a direct competitor of Roger Stone, as well as the Infowars Defendants, as I

   derive income from appearing on radio and internet programs and my writings as a conservative

   political analysts and media pundit nationwide and in this judicial district

           76.     Roger Stone and the Infowars Defendants are direct competitors with me, as they

   are also conservative political analysts, authors and media pundits who broadcast and do

   substantial business in this judicial district.

           77.     Roger Stone and the Infowars Defendants sell products and services, publish books,

   and appear on the radio and internet nationwide and in this judicial district.

           78.     I also sell products and services, publish books, and appear on the radio and

   nationwide in this judicial district.

           79.     In a recent interview with Real Clear Politics, Roger Stone admitted that he intends

   to host a weekly syndicated radio show as well as a daily podcast in 2021. 2 Stone has had and

   continues to have a blog and does podcasts as the Stone Cold Truth. I too have blogs and do a

   daily podcast entitled, as is my syndicated radio show, “Special Prosecutor Larry Klayman,”




   2https://www.realclearpolitics.com/articles/2020/11/25/roger_stone_on_his_conviction_trump_vot

   e_fraud_and_faith_144725.html

                                                     16
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 94 of 126



   which is posted as www.radioamerica.com and on www.freedomwatch.org as well as YouTube

   and other social media sites.

          80.      Thus, I also host a weekly syndicated radio show and I do daily podcasts as well. I

   am therefore a direct competitor with Roger Stone and the Infowars Defendants.

          81.      Roger Stone and the Infowars Defendants have harmed me as a competitor by

   publishing false statements about and which bear on my services in order to harm and eliminate

   me as a competitor. All of the Defendants compete with me on the airwaves and in written

   publications.

          82.      The Infowars Defendants, acting at the direction of Roger Stone, are therefore

   liable under the FDUTPA and the Lanham Act.

          83.      On information and belief, the Infowars Defendants and Stone are also tortuously

   interfering with me causing to be filed and then financing frivolous bar complaints against me in

   order to harm my legal practice and standing as a columnist, author, and radio talk show host, as

   pled in the Amended Complaint in this case.

          84.      The Infowars Defendants and Stone have caused to be filed and then financed

   frivolous bar complaints from Pete Santilli and Dennis Montgomery, which force me to expend a

   ton of valuable time and resources to defend, even though they are frivolous. They then have these

   frivolous bar complaints publicized by Santilli and others to further harm me personally and

   professionally, by damaging my reputation and good will.

          85.      As pled in the Amended Complaint, as just one instance of the Infowars

   Defendants, Stone, and Pete Santilli working together in concert, the episode of the Pete Santilli

   show found at https://www.youtube.com/watch?v=xbpeHciUqP8&feature=youtu.be prominently

   features all of these people and Alex Jones actually directly tells Pete Santilli that Stone

   recommended him. In this video, Stone through his surrogate Santilli viciously attacks Judge Amy


                                                   17
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 95 of 126



   Berman Jackson with vile and disgusting language that was produced on his behalf. Also

   appearing and endorsing this video is Alex Jones of Infowars, again underscoring that the

   Infowars Defendants as pled in the Amended Complaint are all very close colleagues and have

   worked together in concert as joint tortfeasors to harm Plaintiff. The full impact and relevancy of

   this vile and disgusting video must be viewed in its entirely to fully appreciate the nature and

   conduct of the Infowars Defendants in this case, as well as their joint tortfeasor Roger Stone.

          86.      In a deposition taken in February of 2020, Roger Stone smugly threatened to have

   me disbarred as well, consistent the allegations of the Amended Complaint in this case.:

          MR. KLAYMAN: I look forward to having you there.
          THE WITNESS: Yeah, me too.
          MR. KLAYMAN: If you're not in prison at that time.
          THE WITNESS: If you're not disbarred by then. Exhibit F.

          87.     Thus, the Infowars Defendants and Stone have tortuously interfered with me by

   causing to be filed and then financing frivolous bar complaints against me in order to harm my

   legal practice and standing as a columnist, author, and radio talk show host. Further actionable

   tortious acts will undoubtedly be uncovered during discovery and I reserve the right to seek to

   amend the Amended Complaint in this case.

   Affiant Sayeth Not

          SWORN TO UNDER PENALTY OF PERJURY THIS 4th DAY OF DECEMBER 2020


                                                                _______________________
                                                                Larry Klayman




                                                    18
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 96 of 126




                    EXHIBIT A
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 97 of 126
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 98 of 126




                    EXHIBIT B
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 99 of 126
20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 10



                      Advance Praise for
                     It Takes a Revolution

           “Larry Klayman is a fearless advocate who defeated special counsel
           Mueller’s ‘deep state’ attempt to have me testify against President Trump
           by threatening me with prosecution if I did not lie under oath. I am
           eternally grateful to him! He is a true champion of justice!”
                         —Dr. Jerome Corsi, New York Times Bestselling Author

           “I have known Larry Klayman for many years as a friend and as my lawyer.
           He’s a straight shooter and a patriot. We need more people like Larry in
           the legal profession.”
                                                                —Sheriff Joe Arpaio

           “Larry Klayman is a uniquely public-spirited lawyer. He has never lost
           sight of the fact that the responsible activity of individual citizens, seri-
           ously seeking to exercise their God-endowed rights, is the indispensable
           energy source for all our institutions of self-government.”
                                       —Ambassador Alan L. Keyes, Former UN
                                         Ambassador and Presidential Candidate

           “Larry Klayman is my hero because he has integrity—enough to prevent
           him from blind loyalty to party or ideology…That’s because he is fearless
           and relentless in the pursuit of justice… There were other men like Larry
           early in American history. Their names were Washington, Jefferson, Mad-
           ison, and Henry.”
                                             —Joseph Farah, CEO, www.wnd.com

           “That Time magazine has yet to name Larry Klayman ‘Man of the Year’ is
           a failure of Time, not Klayman’s.”
                         —Jack Cashill, Bestselling Author of Ron Brown’s Body
20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 10



         “Larry Klayman stood in the stead for my family and me under very
         trying circumstances. He is persistent, loyal, and a great believer in the
         Constitution, as my sons and I are as well. I respect his wisdom and
         strength and cherish his friendship.”
                                                 —Cliven Bundy, Nevada Rancher

         “While others talk of corruption and injustice in our federal courts, Larry
         Klayman is a man who has done something about it. As founder of Judi-
         cial Watch and Freedom Watch, Larry Klayman became a household
         name to those of us who want to stop the runaway power of federal judges
         and restore honesty and integrity to our federal court system. Echoing
         the sentiments of our Founding Fathers like Thomas Jefferson and James
         Madison, Larry Klayman has fought for a return to the principles and
         foundation of our Constitutional Republic wherein people are the source
         of all power. With over forty years of experience in the practice of law,
         Larry Klayman has represented defendants across America in defense of
         their right to ‘life, liberty, and the pursuit of happiness.’ Larry is a valiant
         warrior for truth and justice, and a man I am proud to call my friend. I
         hope that you will enjoy his noble work, It Takes a Revolution: Forget the
         Scandal Industry!”
                                                      —Chief Justice Roy Moore

         “Klayman’s work It Takes a Revolution: Forget the Scandal Industry! is bril-
         liant, however unorthodox. But Larry is always right!”
                                                —Ben Stein, Lawyer, Actor, Writer

         “As the father of Navy SEAL Ty Woods, who was killed at Benghazi, I
         highly recommend this book. Just as Ty was a warrior as a Navy SEAL,
         as a fellow lawyer and as his friend I can attest to Larry being a warrior in
         the courtroom.”
                             —Charles Woods, Father of Navy SEAL Ty Woods

         “I admire Larry, because he is first and foremost a patriot. He not only
         believes in the words of the Constitution, he practices those words in all
         of his endeavors. He was there when I needed him.”
20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 10



                               —Laura Luhn, Sexual Abuse Victim of Roger Ailes

           “Larry Klayman is one of the most principled and intellectual minds in
           the world of litigation. He believes in fighting for justice at all costs to
           protect our constitutional freedoms! I am honored to be able to call him a
           friend and mentor. God brings people into your life for different reasons. I
           believe that God connected us because he wanted me to have a big brother
           to encourage me to maximize my potential and guide me in the right
           direction. Thank you, Larry!”
                                        —Sergeant Demetrick Pennie, President
                                           of the Dallas Fallen Officer Foundation

           “Larry Klayman was the only attorney who had the guts to stand beside
           us and go against the government to get answers when our son, Michael,
           was killed in Afghanistan aboard Extortion 17 on 08/06/2011. Larry is
           a bulldog in the courtroom! He helped us win against the NSA, the first
           time in American history!”
                                             —Charles Strange, Gold Star Father
                                              of PO1 Michael Strange (DEVGRU)
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 103 of 126




                     EXHIBIT C
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 104 of 126
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 105 of 126
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 106 of 126




                     EXHIBIT D
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 107 of 126
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 108 of 126
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 109 of 126




                     EXHIBIT E
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 110 of 126




     Transcript of Thomas J. Fitton
                                  Date: June 6, 2019
                                Case: Klayman -v- Fitton




        Planet Depos
        Phone: 888.433.3767
        Email:: transcripts@planetdepos.com
        www.planetdepos.com



            WORLDWIDE COURT REPORTING | INTERPRETATION | TRIAL SERVICES
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 111 of 126

                                                               Transcript of Thomas J. Fitton                                        1 (1 to 4)

                                                                Conducted on June 6, 2019
                                                                        1                                                                         3
  1              IN THE UNITED STATES DISTRICT COURT                          1                   A P P E A R A N C E S
  2             FOR THE SOUTHERN DISTRICT OF FLORIDA                          2
  3                                                                           3    ON BEHALF OF THE PLAINTIFF PRO SE:
  4    LARRY KLAYMAN,                  *                                      4       LARRY KLAYMAN, ESQUIRE
  5              Plaintiff,            *                                      5       Klayman Law Group, P.A.
  6       vs.                          *   Civil Action                       6       Suite 345
  7    THOMAS FITTON,                  *   No. 1:19-cv-20544                  7       2020 Pennsylvania Avenue, Northwest
  8              Defendant.            *                                      8       Washington, D.C.     20006
  9                                                                           9       (310) 595-8088
  10                                                                          10
  11                                                                          11
  12       Videotaped Deposition of THOMAS J. FITTON                          12
  13                       Washington, D.C.                                   13   ON BEHALF OF THE DEFENDANT:
  14                    Thursday, June 6, 2019                                14      RICHARD W. DRISCOLL, ESQUIRE
  15                           3:06 p.m.                                      15      Driscoll & Seltzer
  16                                                                          16      Suite 610
  17                                                                          17      300 North Washington Street
  18                                                                          18      Alexandria, Virginia     22314
  19   Job No.: 247643                                                        19      (703) 822-5001
  20   Pages 1 - 92                                                           20
  21   Reported by:     Vicki L. Forman                                       21
  22                                                                          22
  23                                                                          23
  24                                                                          24
  25                                                                          25



                                                                        2                                                                         4
  1              Videotaped Deposition of THOMAS J. FITTON,                   1    ON BEHALF OF THE DEFENDANT:
  2    held at the offices of:                                                2       KATIE M. MERWIN, ESQUIRE
  3                                                                           3       Cole, Scott & Kissane, P.A.
  4       Planet Depos                                                        4       Suite 120
  5       Suite 950                                                           5       222 Lakeview Avenue
  6       1100 Connecticut Avenue, Northwest                                  6       West Palm Beach, Florida     33401
  7       Washington, D.C.     20036                                          7       (561) 383-9206
  8       (888) 433-3767                                                      8       (Present via Telephone.)
  9                                                                           9
  10                                                                          10
  11                                                                          11
  12             Pursuant to agreement, before Vicki L.                       12   ALSO PRESENT:     Joannis Arsenis, Videographer
  13   Forman, Court Reporter and Notary Public in and                        13
  14   for the District of Columbia.                                          14
  15                                                                          15
  16                                                                          16
  17                                                                          17
  18                                                                          18
  19                                                                          19
  20                                                                          20
  21                                                                          21
  22                                                                          22
  23                                                                          23
  24                                                                          24
  25                                                                          25




                                                              PLANET DEPOS
                                                 888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 112 of 126

                                              Transcript of Thomas J. Fitton                                 11 (41 to 44)

                                               Conducted on June 6, 2019
                                                          41                                                           43
  1      MR. KLAYMAN: Certify it.                              1 have been disclosed to me.
  2    Q  So as President of Judicial Watch you                2     Q But you don't know for sure that
  3 would have known for sure that this Complaint had          3 Mr. Peterson didn't have contact with Roger Stone?
  4 been filed, correct?                                       4      MR. DRISCOLL: Objection to form.
  5      MR. DRISCOLL: Objection to form.                      5     A I'm confident there was no such contact.
  6    A Well, the press release indicates it was              6     Q You have told Mr. Peterson in the past,
  7 filed and I recall we sued about the raid, yes.            7 have you not, that I was ousted from Judicial
  8    Q And you gave interviews about suing in the            8 Watch because of a sexual harassment complaint?
  9 raid, correct, in the media?                               9      MR. DRISCOLL: Objection to form.
  10 A I don't remember.                                       10 Mr. Peterson is an in-house counsel and I'm going
  11 Q Turn to the last page, page five.                       11 to direct the witness not to answer. That's an
  12     The Complaint is signed by James F                    12 attorney-client privilege.
  13 Peterson, correct?                                        13     MR. KLAYMAN: Certify it.
  14 A His name is on the last page of the                     14    Q  So you don't know whether or not
  15 Complaint as a signatory.                                 15 Mr. Peterson repeating what you had told him then
  16 Q He is an attorney at Judicial Watch,                    16 republished that to Roger Stone?
  17 correct?                                                  17     MR. DRISCOLL: The communications between
  18 A Yes.                                                    18 an in-house counsel and the President of the
  19 Q Now, Mr. Peterson had contact with Roger                19 corporation relating to legal advice and
  20 Stone over the issue of the raid on his house, did        20 assistance are privileged. He can't answer the
  21 he not?                                                   21 question about the contents of the communication
  22 A Not that I'm aware of.                                  22 or derivative questions that would disclose the
  23     MR. DRISCOLL: Objection to form.                      23 content of the communication.
  24 Q You're saying you don't know one way or                 24     MR. KLAYMAN: That's the crux of the
  25 the other?                                                25 lawsuit. That does not apply in this context.
                                                          42                                                           44
  1     A I don't believe he has. I said I would               1       MR. DRISCOLL: That doesn't waive the
  2 know if he had.                                            2 privilege.
  3     Q How would you know if you couldn't even              3     Q Are you saying that you never told anyone
  4 identify the Complaint?                                    4 at Judicial Watch that I was ousted because of a
  5     A Another abusive harassing question.                  5 sexual harassment complaint?
  6       MR. DRISCOLL: It's a foundation question.            6       MR. DRISCOLL: Anyone other than the
  7 You can go ahead and answer it.                            7 attorneys?
  8       How would you know if he had contacted               8       MR. KLAYMAN: Anyone.
  9 Roger Stone?                                               9       MR. DRISCOLL: No, I can't allow him to
  10      MR. KLAYMAN: Or if Roger Stone contacted             10 answer that question.
  11 him.                                                      11 Q Are you saying that you never told anyone
  12 A Is it privileged?                                       12 that I was -- regardless -- let's take attorneys
  13      MR. DRISCOLL: That's an interesting                  13 out of it.
  14 question. The fact of the communication would not         14      Have you ever -- you have told other
  15 be. The contents of it would be.                          15 people in addition to -- strike that.
  16 A How I would know is my question of whether              16      You have told other people excluding
  17 it's privileged or not.                                   17 attorneys that I was ousted from Judicial Watch
  18      MR. DRISCOLL: No, I'm going to allow you             18 because of a sexual harassment complaint?
  19 to answer that one.                                       19 A You have to ask the question again.
  20 A How I would know about what my attorneys                20      MR. KLAYMAN: Read it back, please.
  21 are doing or Judicial Watch's attorneys are doing?        21 A Please.
  22      MR. DRISCOLL: Yeah, and you're not                   22      MR. KLAYMAN: Let me rephrase it.
  23 disclosing a communication. You're just                   23    Q  I'm taking attorneys out of this question.
  24 describing a process.                                     24 I'm saying you have told others who aren't
  25 A Typically that type of communication would              25 attorneys over the course of the last 16 years
                                                 PLANET DEPOS
                                    888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 113 of 126

                                             Transcript of Thomas J. Fitton                                 12 (45 to 48)

                                              Conducted on June 6, 2019
                                                          45                                                           47
  1 since I left Judicial Watch that I was ousted              1 Judicial Watch was motivated by an employee's
  2 because of a sexual harassment complaint?                  2 sexual harassment complaint," do you see that?
  3     A No, because that's not true. You weren't             3     A Yeah.
  4 ousted as a result of a sexual harassment                  4     Q Again, that statement does not say that
  5 complaint.                                                 5 you never spoke with Roger Stone, just that you've
  6     Q After I sued you in this particular case             6 never published that particular issue, correct?
  7 has anyone -- have you or anyone at Judicial Watch         7     A It says what it says.
  8 or your counsel tried to contact Roger Stone?              8     Q And then it states "Any statement by Roger
  9      MR. DRISCOLL: Objection to form. The                  9 Stone regarding Klayman was made without my
  10 question invades the attorney-client privilege and        10 knowledge or information and therefore I did not
  11 the attorney work product. I direct the witness           11 intend and could not intend to harm Klayman or his
  12 not to answer.                                            12 reputation," do you see that?
  13     MR. KLAYMAN: Certify it.                              13 A Yes.
  14     Madam court reporter, have a page in the              14 Q Now, you're not saying in that statement
  15 front where you have all the certified questions          15 that you didn't communicate with Roger Stone.
  16 and where you can find them to make it easy for           16 You're saying that you didn't know that he was
  17 the Magistrate Judge. Thank you.                          17 going to republish anything about me, correct?
  18 Q Now, I turn your attention back to your                 18      MR. DRISCOLL: Objection to form. The
  19 affidavit which is --                                     19 document speaks for itself.
  20 A Exhibit 3.                                              20 A The document speaks for itself.
  21 Q Exhibit 3. Turn your attention to                       21 Q If you don't want to explain it that's
  22 paragraph seven where it says "I have no                  22 fine.
  23 recollection of ever having any communication with        23 A You're mischaracterizing it.
  24 Roger Stone," do you see that?                            24 Q I do agree. It speaks for itself and
  25 A Uh-huh.                                                 25 there's a lot of loopholes in it.
                                                          46                                                           48
  1    Q Now, it doesn't say you didn't have a                 1      MR. DRISCOLL: Why don't you just ask him
  2 communication with Roger Stone. It just says that          2 the question. Did he ever --
  3 you have no recollection of having one, correct?           3      MR. KLAYMAN: I will ask the questions
  4    A That's correct.                                       4 that I want to ask, Mr. --
  5    Q Do you remember during the Clinton years              5      MR. DRISCOLL: All right.
  6  that witnesses would always come in and say we            6     Q I want to turn to paragraph eight.
  7 have no specific recollection and we would contest         7      Do you see the statements in the last
  8 that?                                                      8 sentence of paragraph eight where it says "To
  9       MR. DRISCOLL: Just ask your question,                9 support his claim Judicial Watch submitted
  10 Larry.                                                    10 evidence demonstrating that Klayman was forced to
  11 Q So you can't say categorically that you                 11 resign due to inappropriate conduct" and you list
  12 haven't had communications with Roger Stone?              12 three examples of your alleged inappropriate
  13 You're just saying you don't have a recollection          13 conduct, do you see that?
  14 of ever having it, correct?                               14 A Yeah.
  15 A I think the statement speaks for itself.                15 Q Now, you have in the last 16 years told
  16 Q You could have said I have never                        16 many people, and I'm excluding any attorneys,
  17 communicated with Roger Stone, correct, if that's         17 exactly what is written in this affidavit and
  18 what you were trying to say, that you never had           18 which you swore to under oath?
  19 any contact?                                              19     MR. DRISCOLL: I'm going to object to the
  20 A The statement speaks for itself.                        20 question and direct the witness not to answer that
  21 Q Then you state in the next sentence "I                  21 question to the extent it's related to the other
  22 have never published, uttered or implied to Roger         22 lawsuit that is currently pending in the U.S.
  23 Stone that Klayman was the subject of a sexual            23 District Court for the District of Columbia, Case
  24 harassment complaint during his employment by             24 Number 06-cv-670.
  25 Judicial Watch or that his resignation from               25     MR. KLAYMAN: That's not a basis to tell
                                                PLANET DEPOS
                                   888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 114 of 126




                     EXHIBIT F
 Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 115 of 126
                                                                               Roger Stone taken on 2/12/2020


   1                  IN THE CIRCUIT COURT OF THE SEVENTEENTH CIRCUIT
                   IN AND FOR BROWARD COUNTY AND THE FIFTEENTH JUDICIAL
   2                  CIRCUIT FOR PALM BEACH COUNTY, FLORIDA, FLORIDA
   3

   4      LARRY KLAYMAN,
                                                                   CASE NO. 19-011394
   5                                Plaintiff,
   6           -vs-
   7      ROGER STONE,
   8                      Defendant.
               ____________________________________/
   9
               JEROME CORSI, et al
 10
                                        Plaintiff
 11

 12            vs.                                              CASE NO. 50-2019-CA-013711
 13
               ROGER STONE, et al
 14
                          Defendant
 15            ____________________________________/
 16
                                    VIDEOTAPED DEPOSITION OF ROGER STONE
 17
                                                   VOLUME I OF II
 18
                                          Wednesday, February 12, 2020
 19                                          9:42 a.m. - 4:28 p.m.
 20
                                  110 Southeast 6th Street, Suite 1700
 21                                  Fort Lauderdale, Florida 33301
 22
               Stenographically Reported By:
 23            PATRICIA BAILEY-ENTIN, FPR
               Notary Public, State of Florida
 24            BAILEY & ASSOCIATES REPORTING, INC.
               Fort Lauderdale Office
 25            Phone - 954-358-9090


Bailey & Associates c/o Empire Legal Reporting (954) 241-1010                                     Page: 1 (1)
 Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 116 of 126
                                                                                                 Roger Stone taken on 2/12/2020
                                                      Page 268                                                        Page 270
 1   William Brennan --                                           1   BY MR. KLAYMAN:
 2          MR. KLAYMAN: It's not funny.                          2      Q. Yes. I'm just going to refer generally to it.
 3      A. No, I'm not aware of that. I'm not aware of            3   Your -- your -- your lawyer can cross-examine if he
 4   that, but I don't --                                         4   wishes.
 5          MR. BUSCHEL: Why don't you ask questions like         5          But this is a transcript that discusses my
 6      who was on the committee?                                 6   custody fight with my former wife over my children,
 7          These are leading, assuming facts not in              7   correct?
 8      evidence.                                                 8      A. I wouldn't -- unless I can see that section, I
 9          MR. KLAYMAN: Okay. You can ask your                   9   couldn't tell you.
10      questions. Have fun.                                     10      Q. Yes.
11          THE WITNESS: Believe me, we will.                    11          Look at -- look at lines 1 through 25 below the
12          MR. KLAYMAN: At the end, have fun.                   12   third set of statements.
13          THE WITNESS: Believe me, we will.                    13      A. I'll start from the beginning.
14          MR. KLAYMAN: Have fun.                               14          MR. BUSCHEL: There's a page number and then
15          Have fun.                                            15      there are lines numbers.
16          MR. BUSCHEL: All right. I'm just --                  16          MR. KLAYMAN: You didn't put page numbers on
17          THE WITNESS: We'll need three or four days.          17      it.
18          MR. KLAYMAN: I look forward to having you            18          MR. BUSCHEL: That's what I'm pointing out.
19      there.                                                   19      Here's a page number.
20          THE WITNESS: Yeah, me too.                           20          MR. KLAYMAN: All right.
21          MR. KLAYMAN: If you're not in prison at that         21          Page 7.
22      time.                                                    22          MR. BUSCHEL: And then the line number.
23          THE WITNESS: If you're not disbarred by then.        23          MR. KLAYMAN: Right.
24          MR. BUSCHEL: All right. I'm sorry.                   24          MR. BUSCHEL: Where it says seven.
25          Keep going.                                          25          THE WITNESS: Oh, I see. That's the page. I
                                                      Page 269                                                        Page 271
 1         THE WITNESS: I like my odds better than yours.         1       got it. All right.
 2         MR. BUSCHEL: Keep going.                               2          Number -- page 7, what -- what line number?
 3         MR. KLAYMAN: Well, pray for a pardon.                  3          MR. KLAYMAN: One through twenty five.
 4         MR. BUSCHEL: Keep going.                               4          THE WITNESS: Okay.
 5         THE WITNESS: But if you say there was a                5   BY MR. KLAYMAN:
 6     communist on the board, I'm happy to believe you. I        6       Q. Okay.
 7     don't -- either one -- neither one of the --               7          So this transcript contains argument by your
 8         MR. KLAYMAN: I didn't say the board. I said            8   counsel, Mr. Buschel, which states that I have been
 9     the hearing committee.                                     9   found unfit to practice law, makes certain statements
10         THE WITNESS: Oh, the hearing committee.               10   about court rulings regarding my children and me, about
11     Pardon me.                                                11   Judicial Watch, in a lawsuit that does not concern
12   BY MR. KLAYMAN:                                             12   Newsmax, correct?
13     Q. The board didn't make any recommendation.              13       A. Correct.
14         Then your -- your counsel gets into my divorce        14       Q. Yet you sent this to Cardillo of Newsmax to
15   proceedings and custody proceedings, correct?               15   disparage me with Cardillo and to harm my relationship
16     A. It's been a long time since I read this, so I          16   with John Cardillo, correct?
17   don't recall.                                               17       A. No, incorrect.
18         MR. BUSCHEL: You want to point to a line              18          MR. BUSCHEL: Objection to form.
19     number?                                                   19       A. I don't -- I don't know why I sent it to him,
20   BY MR. KLAYMAN:                                             20   but --
21     Q. Yeah.                                                  21   BY MR. KLAYMAN:
22         The Eleventh Circuit Court of Appeals or              22       Q. You sent this vindictively to try to harm me?
23   federal --                                                  23       A. Oh, boy, you are sensitive.
24         MR. BUSCHEL: Line number.                             24          I don't recall why I sent it, but I do think
25     A. Like, 000 section and then a line number.              25   it's probably accurate.

Bailey & Associates c/o Empire Legal Reporting (954) 241-1010                                               Page: 73 (268 - 271)
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 117 of 126




                       EXHIBIT 5
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 118 of 126



                         UNITED STATES DISTRICT COURT SOUTHERN
                                           DISTRICT OF FLORIDA


                                                    §
    LARRY KLAYMAN,                                  §     CIVIL ACTION NO. 0:20-CV-61912
                                                    §
                                                    §
                   Plaintiff,
                                                    §
           vs.                                      §
                                                    §
    INFOWARS, LLC, FREE SPEECH                      §
    SYSTEMS, LLC, ALEX E. JONES,                    §
    DAVID JONES, OWEN SHROYER                       §
                                                    §
                                                    §
                   Defendants.


                         SWORN DECLARATION OF DR. JEROME CORSI

           I, Dr. Jerome Corsi, being over eighteen years of age and duly competent to testify,

    hereby swear and affirm as follows:

           1.      I have personal knowledge of the following facts and if called upon as a witness,

    could testify competently thereto.

           2.      I graduated magna cum laude with a B.A. in Political Science and Economics

    from Case Western Reserve University in 1968.

           3.      I received a Ph.D. in Political Science from Harvard University in 1972.

           4.      For over twenty-five (25) years, I worked in banking and finance, establishing

    investment programs for banks in the United States and worldwide to create financial planning

    services for their retail customers.

           5.      From 1968 to 1981, I worked at various universities where I conducted research

    on federally funded grants.




                                                    1
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 119 of 126




           6.      In 1981, I published “Terrorism as a Desperate Game: Fear, Bargaining, and

    Communication in the Terrorist Event” in Journal of Conflict Resolution, a mathematical game-

    theoretical model for predicting the outcome of terrorist events.

           7.      The content of my publication resulted in a top-secret clearance by the U.S.

    Department of State’s (“State Department”) Agency for International Development, where I

    joined a team of psychiatrists and psychologists to develop a hostage-survival training program

    for State Department’s officials overseas.

           8.      Since 2004, I have published over twenty-five (25) books, seven (7) of which

    were New York Times Bestsellers, including two (2) #1 New York Times Best-sellers.

           9.      In addition to being a New York Times Bestselling author, I am also an

    investigative journalist and political analyst.

           10.     I currently hold active Life & Health insurance licenses, as well as Property &

    Casualty insurance licenses in New Jersey.

           11.     For over twenty (20) years, I have been a licensed National Association of

    Security Dealers registered representative, currently holding FINRA-registered licenses as a

    Registered Principal, Financial Principal, Options Principal and Municipals Principal.

           12.     I have been a frequent guest on radio and television shows, including but not

    limited to appearances on CNN, Fox News, Fox Business, MSNBC, and on Infowars, before

    having been defamed by Defendants.

           13.     I derive significant income from appearing on radio and internet programs as a

    conservative political analysist and media personality.

           14.     I am a direct competitor of Roger Stone, as well as the Infowars

    Defendants, as we all derive income from my writings and appearing on radio and internet




                                                      2
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 120 of 126




    programs as a conservative political analyst and media pundit. All of the Defendants also publish

    books and engage in these other activities in competition with me.

           15.    Stone and the Infowars Defendants have harmed me as a competitor by

    publishing false statements about and which bear on my services in order to eliminate me as a

    competitor.

           16.    Stone and the Infowars Defendants are therefore liable under the

    Lanham Act.

    SWORN TO PENALTY OF PERJURY THIS 3rd DAY OF DECEMBER 2020.



                                                               _/s/ Jerome Corsi__________
                                                               Dr. Jerome Corsi




                                                    3
Case 0:20-cv-61912-AMC Document 53 Entered on FLSD Docket 12/04/2020 Page 121 of 126




                       EXHIBIT 6
     Case
12/4/2020    0:20-cv-61912-AMC Document 53 Entered     on FLSD
                                            Dennis L. Montgomery    Docket 12/04/2020 Page 122 of 126
                                                                 - Wikipedia




Dennis L. Montgomery
Dennis Lee Montgomery (born 1953) is an American software
designer and former medical technician who sold federal officials           Dennis L. Montgomery
computer programs he claimed would decode secret Al-Qaeda                Born          July 9, 1953
messages hidden in Al Jazeera broadcasts and identify terrorists                       Mena, Arkansas
based on Predator drone videos.[1] A 2010 Playboy investigation          Nationality   American
called Montgomery "The man who conned the Pentagon", saying he
won millions in federal contracts for his supposed terrorist-exposing    Occupation    Software designer
intelligence software.[2] The software was later reported to have been
an elaborate hoax and Montgomery's former lawyer called him a "con       artist" and "habitual liar engaged
in fraud".[3]



 Contents
 Career
    eTreppid Technologies, LLC
    Blxware partnership
 Terrorist software hoax
 Nevada governor bribery scandal
 Conﬁdential informant for Sheriff Joe Arpaio
 Wiretapping allegations
 References
 External links


Career
In 1998, Montgomery co-founded eTreppid Technologies with partner Warren Trepp to develop video
compression and noise filtering software for the gaming and casino industries.[4] Montgomery and Trepp
evolved their offerings for military applications and in 2004 won a no-bid contract with the United States
Department of Defense. Following a dispute over software ownership, Montgomery was separated from
eTreppid in 2006 and formed a new venture with billionaire backers Edra and Tim Blixseth. Originally
called OpSpring, the venture was later renamed Blxware, and Montgomery had the title of Chief
Scientist.[5] Blxware was dissolved in 2009 as part of the Blixseths' divorce and Edra Blixseth's
bankruptcy.[6]


eTreppid Technologies, LLC

Montgomery became a partner in 1998 to Warren G. Trepp, the former chief junk bond trader for
Michael Milken at Drexel Burnham Lambert,[5] and another investor, Wayne Prim, to develop and sell
audio, video, and data compression software under the banner eTreppid Technologies. As Executive Vice
https://en.wikipedia.org/wiki/Dennis_L._Montgomery                                                         1/5
     Case
        0:20-cv-61912-AMC Document 53 Entered
12/4/2020                                                 on FLSD
                                               Dennis L. Montgomery    Docket 12/04/2020 Page 123 of 126
                                                                    - Wikipedia

President and Chief technology officer of eTreppid, Montgomery led the company's efforts to develop the
company's software and promote it to government agencies associated with tracking terrorist activities.
In 2004, eTreppid was awarded a $30 million no-bid contract with United States Special Operations
Command and was ranked the 16th-largest defense contractor that year, according to Aerospace Daily.[7]


Blxware partnership

After his separation from eTreppid, Montgomery joined with Edra and Tim Blixseth to bring his alleged
terrorist tracking software to other U.S. and foreign government clients. With the Blixseths and former
presidential candidate Jack Kemp he helped formed OpSpring LLC, later renamed Blxware. Via Blxware,
Montgomery pursued selling his terror tracking software to the U.S. and Israel governments, leveraging
political connections of the Blixseth partnership.[5] Blxware's owners Edra and Tim Blixseth divorced in
2008 and Blxware became part of Edra Blixseth's sole property. She filed for personal bankruptcy in
2009, which resulted in a Chapter 7 liquidation of her assets, including Blxware and its associated
software and intellectual property.[6]

Terrorist software hoax
National Public Radio reported, "For several months starting in the fall of 2003, Montgomery's analysis
led directly to national code orange security alerts and cancelled flights. The only problem: he was
making it all up."[8]

Montgomery's software claims were reportedly responsible for a false terror alert which grounded
international flights and caused Department of Homeland Security Secretary Tom Ridge to raise the
government's security level.[9] In February 2006, the Federal Bureau of Investigation (FBI) and U.S. Air
Force office of Special Investigations opened an economic espionage and theft of intellectual property
investigation into Montgomery and Blxware.[10]

In 2015, Montgomery, through his counsel Larry Klayman, sued James Risen, the author of Pay Any
Price: Greed, Power, and Endless War, for defamation, alleging the book falsely described Montgomery
as "the maestro behind what many current and former U.S. officials and others familiar with the case
now believe was one of the most elaborate and dangerous hoaxes in American history."[11] In 2016, a
federal court dismissed Montgomery's lawsuit.[12] In November 2017, the United States Court of Appeals
for the District of Columbia Circuit affirmed the dismissal.

Nevada governor bribery scandal
During the run-up to the 2006 gubernatorial election, Dennis Montgomery accused gubernatorial
candidate Jim Gibbons of accepting bribes while serving as a member of Congress to help Montgomery's
company eTreppid Technologies secure military contracts for his terrorist software. In court papers
associated with a lawsuit between Montgomery and former business partner Warren Trepp, Montgomery
accused Gibbons of accepting casino chips and $100,000 in cash from Trepp during a Caribbean cruise.
Montgomery provided copies of what he said were Trepp's personal e-mails that he accessed while
working at eTreppid Technologies.[13] Gibbons' lawyers claimed they had evidence Montgomery
fabricated the emails[14] and presented computer expert evidence in trial that challenged the authenticity
of Montgomery's alleged evidence.[15] In November of 2008, Gibbons' defense attorney said that an 18-
month investigation by the FBI resulted in no charges and cleared Gibbons of any wrongdoing.[16]


https://en.wikipedia.org/wiki/Dennis_L._Montgomery                                                      2/5
     Case
12/4/2020    0:20-cv-61912-AMC Document 53 Entered     on FLSD
                                            Dennis L. Montgomery    Docket 12/04/2020 Page 124 of 126
                                                                 - Wikipedia


Confidential informant for Sheriff Joe Arpaio
In June 2014, reporter Stephen Lemons of the Phoenix New Times wrote that Montgomery had been
hired by Sheriff Joe Arpaio of the Maricopa County Sheriff's Office (MCSO) as a confidential
informant.[17] Lemons, citing an anonymous source in the MCSO, said that Montgomery had claimed
that, using data he had obtained while working for the Central Intelligence Agency (CIA), he could prove
there was a conspiracy against Arpaio between the U.S. Department of Justice and G. Murray Snow, the
federal judge presiding over a racial-profiling lawsuit filed against Maricopa County. In April 2015,
Arpaio confirmed the confidential informant relationship in testimony before Judge Snow.[18] At
Arpaio's request, two National Security Agency computer specialists examined Montgomery's material
and concluded, contrary to Montgomery's representations, that it did not contain data from the CIA.[19]
Arpaio later characterized the result of Montgomery's investigation as "junk".[20]

In May 2015, Montgomery attempted to intervene in the contempt proceedings against Joe Arpaio that
had stemmed from the racial-profiling lawsuit.[21] Montgomery, through his counsel Larry Klayman,
asked Judge Snow to recuse himself; Montgomery also asked the United States Court of Appeals for the
Ninth Circuit to replace the judge, but the court declined to do so.[22]

Wiretapping allegations
In the wake of the Trump Tower wiretapping allegations, Klayman on Montgomery's behalf claimed that
Montgomery had evidence that security agencies have been involved in "systematic illegal surveillance on
prominent Americans", including Donald Trump. Jerome Corsi and Mike Zullo, a former member of the
MSCO's cold-case posse, similarly echoed the claims about Montgomery's data; Zullo, however, had
previously doubted the authenticity of the data.[23]

In June 2017, Montgomery and Klayman jointly sued James Comey and other federal government
officials, alleging a coverup of evidence that, according to Montgomery, shows the existence of
widespread illegal surveillance by the federal government.[24] In March 2018, the federal district court
dismissed their lawsuit.

According to Klayman, Montgomery also claimed these security agencies had manipulated voting in
Florida during the 2008 United States presidential election.[25]

References
  1. Lichtblau, Eric; Risen, James (February 19, 2012). "Hiding Details of Dubious Deal, U.S. Invokes
     National Security" (https://www.nytimes.com/2011/02/20/us/politics/20data.html). The New York
     Times.
  2. The Man Who Conned the Pentagon (https://archive.today/20130131111426/http://members.i.playbo
     y.com/Playboy-Magazine/Jan-2010-Issue/70), (alternative link (https://web.archive.org/web/2009122
     5102733/http://www.playboy.com/articles/the-man-who-conned-the-pentagon-dennis-montgomery/in
     dex.html?page=1)) by Aram Roston, Playboy, January 2010. (subscription required)
  3. Williams, Christopher (December 24, 2009). "Software fraudster fooled CIA into terror alert" (https://w
     ww.theregister.co.uk/2009/12/24/cia_montgomery/). The Register (UK). Retrieved 21 February 2017.
  4. Efﬁnger, Anthony (August 29, 2008). "Yellowstone Club Divorcee Entangled in Terrorist Software
     Suits" (https://www.bloomberg.com/news/articles/2008-08-29/yellowstone-club-divorcee-entangled-in
     -terrorist-software-suits). Bloomberg. Retrieved November 21, 2020.

https://en.wikipedia.org/wiki/Dennis_L._Montgomery                                                        3/5
     Case
12/4/2020    0:20-cv-61912-AMC Document 53 Entered              on FLSD
                                                     Dennis L. Montgomery    Docket 12/04/2020 Page 125 of 126
                                                                          - Wikipedia

  5.   Kihara, David (June 7, 2009). "True Believers: Nevada company's troubles entangle Gibbons, federal
       government" (http://www.lvrj.com/news/47141377.html). Las Vegas Review-Journal.
  6.   Yellowstone Club Chronicles: The Edra Blixeth Bankruptcy (http://www.newwest.net/city/article/yellow
       stone_club_chronicles_edra_blixseth_bankruptcy/C396/L396/), by Jonathan Weber, New West, June
       11, 2009.
  7.   Who is Warren Trepp (https://web.archive.org/web/20080403124707/http://www.nvtoday.com/index.p
       hp?option=com_content&task=view&id=246&Itemid=1), Nevada Today, February 2008.
  8.   The man who conned the Pentagon (https://www.npr.org/templates/story/story.php?storyId=1216679
       05), by Guy Raz, All Things Considered, NPR, December 19, 2009.
  9.   Programmer conned CIA, Pentagon into buying bogus anti-terror code (https://www.wired.com/threatl
       evel/2009/12/montgomery-2/), Wired, December 28, 2009.
10.    Nevada company's troubles (http://www.lvrj.com/news/47141377.html), Las Vegas Review Journal,
       June 7, 2009
11.    Nelson, Steven (February 25, 2015). "Journalist James Risen Sued for Reporting Post-9/11
       Contractor Was Con Man" (https://www.usnews.com/news/articles/2015/02/25/journalist-james-risen-
       sued-for-reporting-post-9-11-contractor-was-con-man). U.S. News & World Report.
12.    Klasfeld, Adam (July 18, 2016). "Risen Cleared on Labeling CIA Contractor a 'Con Artist' " (https://we
       b.archive.org/web/20160719125830/http://www.courthousenews.com/2016/07/18/risen-cleared-on-la
       beling-cia-contractor-a-con-artist.htm). Courthouse News Service. Archived from the original (http://w
       ww.courthousenews.com/2016/07/18/risen-cleared-on-labeling-cia-contractor-a-con-artist.htm) on
       July 19, 2016.
13.    FBI probes Nevada governor for corruption (http://www.nbcnews.com/id/18613647), by Lisa Myers &
       Jim Popkin, NBC News, May 11, 2007.
14.    NBC Investigates Jim Gibbons, an exclusive interview with Dennis Montgomery (https://www.youtub
       e.com/watch?v=Zjux5im6RRs) on YouTube, NBC News, May 11, 2007.
15.    Nevada governor cleared in corruption probe, may sue (http://usatoday30.usatoday.com/news/natio
       n/2008-11-03-nevada-governor_N.htm), by AP, USA Today, November 3, 2008.
16.    Apuzzo, Matt; Press, Associated (2008-11-02). "Attorney: Gibbons cleared in FBI probe" (https://lasv
       egassun.com/news/2008/nov/02/attorney-gibbons-cleared-fbi-probe/). Las Vegas Sun. Retrieved
       2020-11-24.
17.    Lemons, Stephen (June 4, 2014). "Joe Arpaio's Investigating Federal Judge G. Murray Snow, DOJ,
       Sources say, and using a Seattle scammer to do it" (http://www.phoenixnewtimes.com/news/joe-arpai
       os-investigating-federal-judge-g-murray-snow-doj-sources-say-and-using-a-seattle-scammer-to-do-it-
       6630628). Phoenix New Times. Retrieved May 21, 2015.
18.    Joffe-Block, Jude (May 8, 2015). "Man Sheriff Joe Arpaio Hired to Investigate Federal Agencies Tries
       to Intervene in Contempt Case" (https://web.archive.org/web/20150518083043/http://kjzz.org/conten
       t/136962/man-sheriff-joe-arpaio-hired-investigate-federal-agencies-tries-intervene-contempt). KJZZ.
       Archived from the original (http://kjzz.org/content/136962/man-sheriff-joe-arpaio-hired-investigate-fed
       eral-agencies-tries-intervene-contempt) on May 18, 2015. Retrieved May 21, 2015.
19.    Joffe-Block, Jude (May 20, 2016). "10 Key Findings From The Civil Contempt Ruling Against Sheriff
       Joe Arpaio" (http://kjzz.org/content/308856/10-key-ﬁndings-civil-contempt-ruling-against-sheriff-joe-ar
       paio#ﬁve). KJZZ.
20.    Santos, Fernanda (June 15, 2015). "Twists Outnumber Judges (So Far) in Case Against Arizona
       Sheriff" (https://www.nytimes.com/2015/06/16/us/twists-outnumber-judges-so-far-in-case-against-ariz
       ona-sheriff-joe-arpaio.html). The New York Times.
21.    Joffe-Block, Jude (May 8, 2015). "Man Sheriff Joe Arpaio Hired To Investigate Federal Agencies
       Tries To Intervene In Contempt Case" (http://kjzz.org/content/136962/man-sheriff-joe-arpaio-hired-inv
       estigate-federal-agencies-tries-intervene-contempt). KJZZ.



https://en.wikipedia.org/wiki/Dennis_L._Montgomery                                                          4/5
     Case
12/4/2020   0:20-cv-61912-AMC Document 53 Entered             on FLSD
                                                   Dennis L. Montgomery    Docket 12/04/2020 Page 126 of 126
                                                                        - Wikipedia

22.   Joffe-Block, Jude (May 14, 2015). "Judge Expected To Address Informant's Motion To Intervene In
      Sheriff Arpaio's Contempt Case" (http://kjzz.org/content/139326/judge-expected-address-informants-
      motion-intervene-sheriff-arpaios-contempt-case). KJZZ.
23.   Ruelas, Richard (April 4, 2017). "Conspiracy theory tries to connect Joe Arpaio, the Obama birth
      certiﬁcate and Trump's wiretap claims" (http://www.azcentral.com/story/news/politics/arizona/2017/0
      4/05/conspiracy-theory-joe-arpaio-barack-obama-birth-certiﬁcate-donald-trump-wiretap-claims/99761
      074/). The Arizona Republic.
24.   Solomon, John; Carter, Sara (June 7, 2017). "Did the FBI have evidence of a breach larger than
      Snowden? A lawsuit says yes" (http://circa.com/politics/accountability/james-comey-sued-by-intellige
      nce-contractor-dennis-montgomery-over-spying-on-americans). Circa News.
25.   Tashman, Brian (March 27, 2017). "Rick Wiles: Obama Is 'Hiding From Arrest' In French Polynesia
      For Stealing Elections And Surveilling Trump" (http://www.rightwingwatch.org/post/rick-wiles-obama-i
      s-hiding-from-arrest-in-french-polynesia-for-stealing-elections-and-surveilling-trump/). Right Wing
      Watch.


External links
      Agency France Press: Swindler duped CIA over Al-Qaeda decoding scam (https://www.google.com/h
      ostednews/afp/article/ALeqM5hlYRd6FVf_FvslqUlWb78RD0kk-w)
      The Guardian: The Nevada gambler, al-Qaida, the CIA and the mother of all cons (https://www.thegu
      ardian.com/world/2009/dec/23/dennis-montgomery-cia-al-jazeera)
      Harpers Magazine: State Stupidities; State Secrets (http://harpers.org/blog/2011/02/state-stupidities-
      state-secrets/)

Retrieved from "https://en.wikipedia.org/w/index.php?title=Dennis_L._Montgomery&oldid=992071946"


This page was last edited on 3 December 2020, at 09:49 (UTC).

Text is available under the Creative Commons Attribution-ShareAlike License; additional terms may apply. By using this site,
you agree to the Terms of Use and Privacy Policy. Wikipedia® is a registered trademark of the Wikimedia Foundation, Inc., a
non-proﬁt organization.




https://en.wikipedia.org/wiki/Dennis_L._Montgomery                                                                         5/5
